Exhibit 10.1

 

EXECUTION VERSION

 

SUPPORT AND LIMITED WAIVER AGREEMENT

 

This SUPPORT AND LIMITED WAIVER AGREEMENT (together with all Exhibits, Annexes
and Schedules hereto, in each case as amended, supplemented or otherwise
modified from time to time, this “Support Agreement”) is dated as of December 5,
2012 by and among: (i) the Consenting Lenders (as defined below),
(ii) SuperMedia Inc. (“SuperMedia”) and certain subsidiaries of SuperMedia set
forth on Schedule 1 attached hereto (collectively, the “SuperMedia Parties”),
and (iii) JPMorgan Chase Bank, N.A. (“JPMorgan”), as administrative agent under
the Credit Agreement (as defined below) (each of the parties set forth in
clauses (i) through (iii) above, a “Party”; collectively, the “Parties”).

 

WHEREAS, SuperMedia, as borrower, certain lenders (the “Lenders”) and JPMorgan,
as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), are parties to the Loan Agreement, dated as of
December 31, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, Dex One Corporation (“Dex”) and Dex Media, Inc. (“Dex Media”), each as
a guarantor, Dex Media East, Inc. (“Dex East”), as borrower, certain lenders
(the “Dex East Lenders”) and JPMorgan, as administrative agent and collateral
agent, are parties to the Amended and Restated Credit Agreement, dated as of
January 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Dex East Credit Agreement”);

 

WHEREAS, Dex and Dex Media, each as a guarantor, Dex Media West, Inc. (“Dex
West”), as borrower, certain lenders (the “Dex West Lenders”) and JPMorgan, as
administrative agent and collateral agent, are parties to the Amended and
Restated Credit Agreement, dated as of January 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Dex West Credit
Agreement”);

 

WHEREAS, Dex, as a guarantor R.H. Donnelley Inc. (“RHD”), as borrower, certain
lenders (the “RHD Lenders”; together with the Dex East Lenders and the Dex West
Lenders, the “Dex Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent, are parties to the Third Amended and
Restated Credit Agreement, dated as of January 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “RHD Credit
Agreement”; together with the Dex East Credit Agreement and the Dex West Credit
Agreement, the “Dex Credit Agreements”);

 

WHEREAS, (i) each of Dex and Newdex, Inc., a direct wholly-owned subsidiary of
Dex (“Newco”), desires to merge Dex with and into Newco, with Newco as the
surviving entity (the “Dex Merger”) and (ii) immediately following consummation
of the Dex Merger, each of Newco, SuperMedia and Spruce Acquisition Sub, Inc., a
direct wholly-owned subsidiary of Newco (“Merger Sub”), desire to merge Merger
Sub with and into SuperMedia, with SuperMedia as the surviving entity (the
“SuperMedia Merger” and together with the Dex Merger, the “Proposed Merger”),
each in accordance with the Amended and Restated Agreement and Plan of Merger
among Dex, Newco, SuperMedia and Merger Sub, dated as of December 5, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”);

 

WHEREAS, after giving effect to the Proposed Merger, SuperMedia will become a
direct wholly-owned subsidiary of Newco, and Newco will become the Ultimate
Parent;

 

WHEREAS, to effectuate the Proposed Merger and the transactions related thereto,
the SuperMedia Parties have requested certain amendments to the Credit
Agreement, all of which are

 

--------------------------------------------------------------------------------


 

conditions precedent to the consummation of the Proposed Merger (the “Amended
and Restated Credit Agreement”; together with the Proposed Merger and the
transactions related thereto, the “Transaction”);

 

WHEREAS, the SuperMedia Parties have requested that the Lenders execute and
deliver this Support Agreement to evidence their support for the Transaction
(including the Amended and Restated Credit Agreement), whether the Transaction
is consummated out-of-court or pursuant to a prepackaged chapter 11 plan of
reorganization of the SuperMedia Parties under the Bankruptcy Code, as provided
herein;

 

WHEREAS, the Consenting Lenders are willing to enter into the Amended and
Restated Credit Agreement as more particularly described in the term sheet
annexed hereto as Exhibit D (the “Amendment Term Sheet”), subject to the terms
and conditions set forth herein;

 

WHEREAS, to effectuate the Proposed Merger and the transactions related thereto,
Dex, Dex Media, Dex East, Dex West, RHD and certain of their subsidiaries (the
“Dex Parties”) have requested certain amendments to the Dex Credit Agreements,
which are conditions precedent to the consummation of the Proposed Merger (the
“Dex Amendments”);

 

WHEREAS, the Dex Parties have requested that the Dex Lenders execute and deliver
a support and waiver agreement to evidence their support for the Dex Amendments,
the Proposed Merger and the transactions related thereto, whether consummated
out-of-court or pursuant to a prepackaged chapter 11 plan of reorganization of
the Dex Parties under the Bankruptcy Code, as provided in the Dex Support
Agreement (as defined below);

 

WHEREAS, certain Dex Lenders (the “Consenting Dex Lenders”) are willing to enter
into the Dex Amendments as more particularly described on the term sheets
annexed as Exhibits D, E and F, respectively, to the Support and Limited Waiver
Agreement among the Dex Parties and the Consenting Dex Lenders, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Dex Support Agreement”), a copy of which is annexed hereto as Exhibit B,
subject to the terms and conditions of the Dex Support Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Party, intending to be legally bound, agrees as follows:

 

Section 1.      Definitions.

 

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Credit Agreement.  As used in this Support Agreement,
the following terms have the meanings specified below:

 

“Adequate Protection” means customary adequate protection granted to secured
parties in chapter 11 cases of the size and type of the Chapter 11 Cases if the
Prepackaged Alternative is applicable, including current pay cash interest at
the non-default rate specified in the Credit Agreement for accrued and unpaid
interest as of the Petition Date and for interest accruing after the Petition
Date, any mandatory prepayments (other than as a result of the acceleration of
the Loans upon the commencement of the Chapter 11 Cases) in the amounts and on
the dates required under the Credit Agreement, cash payments due under Swap
Agreements in the ordinary course and at the non-default rate set forth in the
applicable Swap Agreement (to the extent such

 

2

--------------------------------------------------------------------------------


 

Swap Agreement has not been terminated in accordance with the Bankruptcy Code),
adequate protection liens, superpriority administrative claims and current
payment of ongoing professional fees and expenses (including legal counsel fees
and financial advisor fees) of the Administrative Agent.

 

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, as
amended.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local and chambers rules of the Bankruptcy Court.

 

“Bankruptcy Threshold” has the meaning set forth in Section 3.1(a)(4).

 

“Bankruptcy Threshold Date” means 5:00 p.m. (New York City time) on December 21,
2012; provided that SuperMedia and the Administrative Agent may extend such date
one or more times to a date no later than the 40th day after the Support
Agreement Effective Date.

 

“Chapter 11 Cases” means reorganization cases filed by the SuperMedia Parties in
accordance with and subject to the terms of this Support Agreement.

 

“Claims” means, subject to and without limiting Section 8.7(c), with respect to
each Consenting Lender, such Consenting Lender’s claims (as defined in section
101(5) of the Bankruptcy Code) arising under the Credit Agreement, against
SuperMedia set forth on such Consenting Lender’s signature page hereto or Lender
Joinder, as applicable and as may be acquired after the date of such signature
page or Lender Joinder, as applicable; provided that if there is any discrepancy
in the principal amount of Loans set forth on a Consenting Lender’s signature
page hereto and the principal amount of Loans held by such Consenting Lender as
reflected in the Administrative Agent’s Register, the principal amount set forth
on such Register shall be conclusive for purposes of this Support Agreement
absent manifest error.

 

“Confirmation Order” means an order of the Bankruptcy Court entered on the
docket in the Chapter 11 Cases, in form and substance reasonably satisfactory to
the Administrative Agent approving the Disclosure Statement and confirming the
Plan.

 

“Consenting Lenders” means the Lenders from time to time party to this Support
Agreement (including by the execution and delivery of a Lender Joinder). 
“Consenting Lenders” shall not include any Lender who has become a party to this
Support Agreement but thereafter materially breaches its obligations hereunder,
which breach has not been waived or cured pursuant to the terms hereof.

 

“Definitive Bankruptcy Documentation” means, in the event the Parties effectuate
the Transaction pursuant to the Prepackaged Alternative, the Plan, the Plan
Supplement (as defined in the Plan), the Disclosure Statement, the Confirmation
Order and the First Day Motions, including any amendments, modifications or
supplements made from time to time thereto, which in each case are
(x) materially consistent with this Support Agreement and the Plan in the form
annexed hereto as Exhibit A and (y) except as otherwise provided herein, in form
and substance reasonably satisfactory to the SuperMedia Parties, the
Administrative Agent and the Majority

 

3

--------------------------------------------------------------------------------


 

Documentation Lenders.  All references herein to the Plan, the Plan Supplement,
the Disclosure Statement, the Confirmation Order or the First Day Motions shall
mean those documents in a form that constitutes Definitive Bankruptcy
Documentation.

 

“Definitive Documentation” means, collectively, the Definitive Bankruptcy
Documentation and the Definitive Loan Documentation.

 

“Definitive Loan Documentation” means the definitive agreements and documents,
other than Definitive Bankruptcy Documentation, referenced in or contemplated by
the Amendment Term Sheet, the Amended and Restated Credit Agreement, or as
otherwise may be reasonably necessary to effectuate the Amended and Restated
Credit Agreement, including guarantee and collateral agreements, a shared
guarantee and collateral agreement, a subordinated guarantee agreement, an
intercreditor and collateral agency agreement, a shared services agreement,
amended tax sharing agreements, intellectual property escrow and license
agreements, including any amendments, modifications or supplements made from
time to time thereto, which definitive agreements and documents in each case are
(x) materially consistent with the Amendment Term Sheet and (y) except as
otherwise provided herein, in form and substance reasonably satisfactory to the
SuperMedia Parties, the Administrative Agent and the Majority Documentation
Lenders.  All references herein to the Amendment Term Sheet, Amended and
Restated Credit Agreement, or any of the other agreements referred to in this
definition shall mean those agreements in a form that constitutes Definitive
Loan Documentation.

 

“Disclosure Statement” means a disclosure statement to be provided to the
Lenders relating to the Plan that complies with sections 1125 and 1126(b) of the
Bankruptcy Code and is in form and substance reasonably satisfactory to the
Administrative Agent.

 

“First Day Motions” means customary motions, applications and related proposed
orders filed by chapter 11 debtors and debtors in possession in chapter 11 cases
of the size and type of the Chapter 11 Cases if the Prepackaged Alternative is
applicable, including, motions seeking approval of (i) prepackaged plan
scheduling procedures, (ii) consensual use of the Secured Parties’ cash
collateral and the provision of Adequate Protection to the Secured Parties and
(iii) continued use of the SuperMedia Parties’ cash management system, which
motions, applications and associated proposed orders shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Joining Lender Party” means a (i) transferee of Claims that executes and
delivers a Lender Joinder to the Administrative Agent and the SuperMedia Parties
at least five (5) Business Days prior to the relevant Transfer or (ii) Lender
that  executes and delivers a Lender Joinder to the Administrative Agent and
SuperMedia Parties after the Bankruptcy Threshold Date.

 

“Lender Joinder” means a joinder to this Support Agreement, substantially in the
form annexed hereto as Exhibit C.

 

“Majority Documentation Lenders” means, as of any date of determination, the
majority by number of the Consenting Lenders set forth on Schedule 2 excluding
the Administrative Agent  (and, for the avoidance of doubt, not such Consenting
Lenders’ successors or assigns and not any Consenting Lender that is no longer
bound by this Support Agreement pursuant to the terms hereof) that exercise
their consent or approval rights as of such date of determination in accordance
with the terms of this Support Agreement.

 

4

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect, on (i) the business,
property, material agreements, liabilities, financial condition or results of
operation of the SuperMedia Parties, taken as a whole, (ii) the validity or the
enforceability of the Credit Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders under any of the
Loan Documents, (iii) the validity or the enforceability of this Support
Agreement or (iv) the validity or the enforceability of the Merger Agreement or
the ability of the SuperMedia Parties to consummate the Proposed Merger.

 

“Petition Date” means the date on which the Chapter 11 Cases are commenced.

 

“Person” means a “person” as defined in Section 101(41) of the Bankruptcy Code.

 

“Plan” means a joint, prepackaged chapter 11 plan of reorganization (including
any Exhibits, Annexes and Schedules thereto) for the SuperMedia Parties that
effectuates the Transaction, substantially in the form annexed hereto as
Exhibit A.

 

“Plan Effective Date” means the date that is the first Business Day after the
date of satisfaction or, subject to the prior written consent of the
Administrative Agent, which consent may not be unreasonably withheld, waiver, of
the conditions to effectiveness of the Plan as set forth therein.

 

“Prepackaged Alternative” means SuperMedia’s election pursuant to
Section 2.1(a)(ii) to effectuate the Transaction by commencing the Chapter 11
Cases and seeking confirmation by the Bankruptcy Court of the Plan.

 

“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers claims against the SuperMedia Parties (including
debt securities, the Loans or other debt) or enter with customers into long and
short positions in claims against the SuperMedia Parties (including debt
securities, the Loans or other debt), in its capacity as a dealer or market
maker in such claims against the SuperMedia Parties and (ii) is in fact
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

“Required Consenting Lenders” means the consent of Consenting Lenders holding
greater than 66 2/3% of the aggregate outstanding principal amount of the Loans
that are held by Consenting Lenders.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.1(c)(1).

 

“Solicitation Commencement Date” means the date the SuperMedia Parties’ claims
and solicitation agent first distributes the Disclosure Statement and ballots to
the Lenders to solicit acceptances of the Plan from the Lenders.

 

“Solicitation End Date” means the 30th day after the Solicitation Commencement
Date.

 

“Support Agreement Effective Date” means the date upon which all the conditions
set forth in Section 4 are satisfied or waived by the Administrative Agent,
except that the consent of the SuperMedia Parties shall also be required to
waive satisfaction of the condition set forth in Section 4(b) and (f).

 

5

--------------------------------------------------------------------------------


 

“Termination Date” means (i) with respect to the Termination Events in
Section 3.1(a), the date of the occurrence of such Termination Event and
(ii) with respect to the Termination Events in Sections 3.1(b), (c) and (d), the
date of expiration (without waiver) of the ten (10) Business Day cure period if
the applicable Termination Event shall not have been cured.

 

“Termination Event” means any event set forth in Section 3.1.

 

“Transfer” means, with respect to any Claim, the sale, assignment or transfer
thereof.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (b) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Support Agreement in its entirety and not to any particular provision hereof and
(c) all references herein to Articles, Sections, Exhibits, Annexes and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits, Annexes
and Schedules to, this Support Agreement.

 

Section 2.      Transaction, Plan and Definitive Documentation.

 

2.1                               Support of Transaction, Plan and Definitive
Documentation.

 

(a)           Until the Termination Date, the SuperMedia Parties, jointly and
severally, agree to:

 

(i)            take any and all reasonably necessary and appropriate actions
(including obtaining requisite corporate approvals) consistent with their
obligations under the Merger Agreement and this Support Agreement in furtherance
of the Transaction and, if applicable, the confirmation and consummation of the
Plan;

 

(ii)           take any and all reasonably necessary and appropriate actions to
obtain executed signature pages to the Amended and Restated Credit Agreement and
this Support Agreement from Lenders holding 100% of the aggregate outstanding
principal amount of Loans under the Credit Agreement; provided that the
SuperMedia Parties may, at their option, elect to effectuate the Transaction
through the Prepackaged Alternative and the Plan; and

 

(iii)          take any and all reasonably necessary and appropriate actions
(including obtaining requisite corporate approvals) to (A) in conjunction with
the distribution of the Disclosure Statement, solicit votes from Lenders to
accept the Plan and (B) in the event the SuperMedia Parties elect to effectuate
the Transaction pursuant to the Prepackaged Alternative (i) commence the Chapter
11 Cases by filing voluntary petitions under the Bankruptcy Code in the
Bankruptcy Court, (ii) file and seek approval on an interim and final (to the
extent applicable) basis of First Day Motions,

 

6

--------------------------------------------------------------------------------


 

and (iii) file the Plan and Disclosure Statement with the Bankruptcy Court on
the Petition Date and seek approval of the Disclosure Statement and confirmation
of the Plan.  The SuperMedia Parties shall, except where it is not reasonably
practicable, provide draft copies of all motions or applications and other
documents any of the SuperMedia Parties intends to file with the Bankruptcy
Court after the Petition Date to counsel for the Administrative Agent at least
three (3) Business Days prior to the date when the SuperMedia Parties intend to
file any such motion, application or document and shall consult in good faith
with such counsel regarding the form and substance of any such proposed filing
with the Bankruptcy Court.

 

(b)           Until the Termination Date, the Consenting Lenders, severally and
not jointly, agree to:

 

(i)            support and take any and all reasonably necessary and appropriate
actions in furtherance of consummation of the Amended and Restated Credit
Agreement and the effectiveness of this Support Agreement;

 

(ii)           subject to receipt of the Disclosure Statement and solicitation
in accordance with section 1126(b) of the Bankruptcy Code and subject to
Section 7 hereof, (x) timely vote its Claims to accept the Plan (and to the
extent any direction is requested with respect to voting of any claim held by a
Consenting Lender for trades not settled (but which claims will be bound by the
terms hereof upon the closing of such trade) to timely direct the vote of such
claims to accept the Plan in accordance with market convention) and (y) not
change or withdraw (or cause to be changed or withdrawn) such vote, unless the
Plan is modified in a manner (A) materially inconsistent with the Plan in the
form annexed hereto as Exhibit A and the Amendment Term Sheet or (B) that
materially adversely affects the rights of the Consenting Lenders under this
Support Agreement; and

 

(iii)          in the event the SuperMedia Parties elect to effectuate the
Transaction pursuant to the Prepackaged Alternative, (A) support approval of the
Disclosure Statement and confirmation of the Plan (and not object to approval of
the Disclosure Statement or confirmation of the Plan, or support the efforts of
any other Person to oppose or object to, approval of the Disclosure Statement or
confirmation of the Plan), unless the Plan is modified in a manner
(x) materially inconsistent with the Plan in the form annexed hereto as
Exhibit A and the Amendment Term Sheet or (y) that materially adversely affects
the rights of the Consenting Lenders under this Support Agreement, (B) support
(and not object to or support the efforts of any other Person to oppose or
object to) the First Day Motions, (C) refrain from taking any action not
required by law that is inconsistent with, or that would materially delay or
impede approval, confirmation or consummation of the Plan or that is otherwise
inconsistent with the express terms of this Support Agreement, the Plan in the
form annexed hereto as Exhibit A and the Amendment Term Sheet, unless such
action is taken in response to an action taken by a SuperMedia Party that is
inconsistent with the terms of this Support

 

7

--------------------------------------------------------------------------------


 

Agreement, and (D) not, directly or indirectly, propose, support, solicit,
encourage, or participate in the formulation of any plan of reorganization or
liquidation in the Chapter 11 Cases other than the Plan.

 

For the avoidance of doubt, and without limiting any of the SuperMedia Parties’
rights under the Merger Agreement, each of the SuperMedia Parties also agrees,
severally and not jointly, that, until the Termination Date, it will not take
any action (or refrain from taking an action) that, directly or indirectly,
would in any material respect interfere with, delay, impede, or postpone or take
any other action that interferes with, the implementation of the Transaction
and, if necessary, confirmation and consummation of the Plan.

 

Section 3.      Termination.

 

3.1                               Termination Events.

 

(a)           Automatic Termination. This Support Agreement, and the obligations
of all Parties hereunder, shall terminate automatically without any further
action or notice:

 

(1)   if SuperMedia has provided the Administrative Agent with the notice
contemplated in clause (ii) of Section 3.1(c)(9), and the Amended and Restated
Credit Agreement is not consummated and effective pursuant to the terms of the
Definitive Loan Documentation on or prior to (a) the 130th day after the Support
Agreement Effective Date in the event that the Dex Parties have not commenced
Chapter 11 Cases (as defined in the Dex Support Agreement), or (b) the 190th day
after the Support Agreement Effective Date in the event that the Dex Parties
have commenced Chapter 11 Cases (as defined in the Dex Support Agreement);

 

(2)   on the 100th day after the Support Agreement Effective Date if (x) based
on the Administrative Agent’s Register as of such date, the Consenting Lenders
hold less than 100% of the aggregate outstanding principal amount of the Loans
and (y) prior thereto, the Solicitation Commencement Date has not occurred;

 

(3)   on the date on which the Amended and Restated Credit Agreement has become
effective in accordance with its terms (which, if the Transaction is effectuated
pursuant to the Prepackaged Alternative, shall be the Plan Effective Date);

 

(4)   on the Bankruptcy Threshold Date, unless the Administrative Agent and the
SuperMedia Parties have received executed signature pages to this Support
Agreement from (i) more than 50% of the Lenders and (ii) Lenders holding no less
than 66 2/3% of the aggregate outstanding principal amount of the Loans (the
thresholds set forth in clauses (i) and (ii) above, collectively, the
“Bankruptcy Threshold”);

 

(5)   upon the commencement of any of the Chapter 11 Cases prior to (x) the
Solicitation Commencement Date or (y) the Solicitation End Date;

 

(6)   on the date on which any court of competent jurisdiction or other
competent governmental or regulatory authority issues a ruling or an order
making illegal or otherwise restricting, preventing or prohibiting the
consummation of the

 

8

--------------------------------------------------------------------------------


 

Proposed Merger, the Amended and Restated Credit Agreement, the Dex Amendments
or any other aspect of the Transaction; provided that any such ruling or order
remains in effect for a period of five (5) Business Days following its issuance
or entry;

 

(7)   upon the occurrence of the Termination Date under and as defined in the
Dex Support Agreement;

 

(8)   if the SuperMedia Parties have commenced the Chapter 11 Cases:

 

(i)            on the date on which any of the Chapter 11 Cases shall be
dismissed or converted to a chapter 7 case, or a chapter 11 trustee, a
responsible officer, or an examiner with enlarged powers relating to the
operation of the businesses of any of the SuperMedia Parties (powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or any of the SuperMedia Parties shall
file a motion or other request for any such relief;

 

(ii)           upon the entry of any order in the Chapter 11 Cases terminating
any SuperMedia Party’s exclusive right to file a plan of reorganization pursuant
to section 1121 of the Bankruptcy Code; or

 

(iii)          if any SuperMedia Party’s consensual use of cash collateral of
the Secured Parties is terminated in accordance with an interim or final cash
collateral order entered in the Chapter 11 Cases as required pursuant to
Section 3.1(c)(11);

 

(9)           upon the termination of the Merger Agreement pursuant to its terms
(after giving effect to any applicable grace or cure period specified therein);
and

 

(10)         on the date the SuperMedia Parties or the Consenting Lenders elect
to terminate this Support Agreement in accordance with clause (y) of
Section 8.13.

 

(b)           Termination After Breach.  Subject to the immediately succeeding
sentence, this Support Agreement, and the obligations of all Parties hereunder
shall terminate ten (10) Business Days after the SuperMedia Parties or the
Administrative Agent (on behalf of or upon the direction of the Required
Consenting Lenders) give written notice of a material breach of any of the
undertakings, representations, warranties or covenants of this Support Agreement
by the SuperMedia Parties (in the case of notice from the Administrative Agent)
or any Consenting Lender (in the case of notice from the SuperMedia Parties),
and such breach shall not have been cured or waived by the SuperMedia Parties or
such Consenting Lender, as the case may be, in the ten (10) Business Day period
after the receipt by the Administrative Agent or the SuperMedia Parties, as the
case may be, of such notice (it being understood that the Parties’ obligations
under Section 2.1 shall be deemed material in all events).  Other than as set
forth in Section 3.1(d), if any Consenting Lender shall breach its obligations
under this Support Agreement, the Termination Event arising as a result of such
act or omission shall apply only to such Consenting Lender, and this Support
Agreement shall otherwise remain in

 

9

--------------------------------------------------------------------------------


 

full force and effect with respect to the SuperMedia Parties and all other
Consenting Lenders.

 

(c)           Termination After Specified Events.  This Support Agreement, and
the obligations of all Parties hereunder shall terminate, ten (10) Business Days
after the occurrence of any of the following events if such event has not been
cured by the SuperMedia Parties or waived by the Administrative Agent and the
Required Consenting Lenders in accordance with Section 8.12 within such ten
(10) Business Day period:

 

(1)   on the third (3rd) day after the Support Agreement Effective Date, unless
prior thereto Dex shall have filed with the SEC its registration statement on
Form S-4 including a proposed joint proxy statement/prospectus and disclosure
statement (collectively, the “SEC Documents”) with respect to the Proposed
Merger and the Merger Agreement, each in form and substance reasonably
satisfactory to the Administrative Agents;

 

(2)   at 11:59 p.m. (New York City time) on December 16, 2012 (provided that
SuperMedia and the Administrative Agent may, by mutual agreement, extend such
period to end no later than the 35th day after the Support Agreement Effective
Date), unless prior thereto the proposed Amended and Restated Credit Agreement
(excluding exhibits and schedules thereto) has been made available to the
Lenders;

 

(3)   on the 55th day after the Support Agreement Effective Date, unless prior
thereto the Definitive Loan Documentation (other than the Amended and Restated
Credit Agreement) has been made available to the Lenders;

 

(4)   on the 75th day after the SEC Documents have been filed with the SEC,
unless prior thereto the SEC has declared the registration statement effective
for purposes of the proposed SuperMedia Stockholder Approval (as defined in the
Merger Agreement);

 

(5)   on the fifth (5th) Business Day after the effective date of the
registration statement, unless prior thereto the SuperMedia Parties have
commenced solicitation of the SuperMedia Stockholder Approval (as defined in the
Merger Agreement);

 

(6)   if the Solicitation Commencement Date is not the same date as the date the
SuperMedia Parties have commenced solicitation of the SuperMedia Stockholder
Approval;

 

(7)   on the Solicitation Commencement Date, unless on or prior thereto the
SuperMedia Parties have made available to the Lenders the proposed Plan, the
Disclosure Statement and other solicitation materials;

 

(8)   on the 10th day after the Solicitation Commencement Date, unless prior
thereto the proposed Definitive Bankruptcy Documentation (other than the Plan,
the Disclosure Statement and the other solicitation materials) has been made
available to the Lenders); provided that, for the avoidance of doubt, such
proposed Definitive Bankruptcy Documentation (other than the Plan, the

 

10

--------------------------------------------------------------------------------


 

Disclosure Statement and the other solicitation materials) shall be subject to
(i) continuing review and modification by SuperMedia and its advisors and
(ii) clauses (x) and (y) of the definition of “Definitive Bankruptcy
Documentation”);

 

(9)   on the fifth (5th) Business Day after the Solicitation End Date, unless
prior thereto (i) the Chapter 11 Cases have been commenced or (ii) SuperMedia
has provided written notice to the Administrative Agent that (x) Lenders holding
100% of the aggregate outstanding principal amount of Loans have agreed to the
Amended and Restated Credit Agreement and have executed and delivered this
Support Agreement as of the date of such notice, (y) each of the Dex Stockholder
Approval and the SuperMedia Stockholder Approval (each as defined in the Merger
Agreement) has been obtained, and (z) the SuperMedia Parties have elected to
effectuate the Transaction out-of-court;

 

(10)         the SuperMedia Parties’ failure to file the Plan and the Disclosure
Statement with the Bankruptcy Court on the Petition Date;

 

(11)         the failure of the Bankruptcy Court, subject to the Bankruptcy
Court’s schedule, to enter in the Chapter 11 Cases (A) within three (3) Business
Days after the Petition Date, an interim order, and (B) on or prior to the 40th
day after the Petition Date (unless the Plan Effective Date has occurred), a
final order, under Sections 105, 361, 362, 363 and 552 of the Bankruptcy Code
and Bankruptcy Rules 2002, 4001 and 9014, and in form and substance reasonably
satisfactory to the Administrative Agent, authorizing the SuperMedia Parties to
use the cash collateral of, and granting Adequate Protection to, the Secured
Parties, and, in the case of the interim order, scheduling a final hearing
pursuant to Bankruptcy Rule 4001(B);

 

(12)         the failure of the Bankruptcy Court, subject to the Bankruptcy
Court’s schedule, to enter in the Chapter 11 Cases (A) within three (3) Business
Days after the Petition Date, an interim order, and (B) on or prior to the 40th
day after the Petition Date (unless the Plan Effective Date has occurred), a
final order, in form and substance reasonably satisfactory to the Administrative
Agent, approving the SuperMedia Parties’ cash management systems;

 

(13)         the 50th day after the Petition Date, unless prior thereto the
Bankruptcy Court has entered the Confirmation Order, subject to the Bankruptcy
Court’s schedule;

 

(14)         the 15th day after entry of the Confirmation Order approving the
Plan, unless prior thereto the Plan Effective Date has occurred;

 

(15)         the SuperMedia Parties take any of the following actions:
(A) withdrawing the Plan, (B) publicly announcing their intention not to proceed
with the Plan, or (C) filing any motion, pleading, plan of reorganization and/or
disclosure statement that, in the reasonable judgment of the Administrative
Agent (x) is materially inconsistent with the Plan in the form annexed hereto as
Exhibit A or this Support Agreement (including the Amendment Term Sheet) or
(y) materially adversely affects the rights of the Consenting Lenders under this
Support Agreement;

 

11

--------------------------------------------------------------------------------


 

(16)         the Bankruptcy Court grants relief that, in the reasonable judgment
of the Administrative Agent (x) is materially inconsistent with this Support
Agreement (including the Amendment Term Sheet) or (y) materially adversely
affects the rights of the Consenting Lenders under this Support Agreement;

 

(17)         if any change, effect, event, occurrence, development, circumstance
or state of facts occurs that has or would reasonably be expected to have a
Material Adverse Effect;

 

(18)         the occurrence of an Event of Default under the Credit Agreement
(other than as a result of the occurrence of an event specified in section
365(e)(1)(A) of the Bankruptcy Code, commencement of the Chapter 11 Cases or a
cross-default arising therefrom);

 

(19)         either (1) a filing by any SuperMedia Party of any motion,
application or adversary proceeding challenging the validity, enforceability,
perfection or priority of, or seeking avoidance or subordination of, the
Obligations (as defined in the Credit Agreement) or the liens securing the
Obligations or asserting any other cause of action against and/or with respect
to the Obligations, the prepetition liens securing the Obligations, the
Administrative Agent or any of the Consenting Lenders (or if any SuperMedia
Party supports any such motion, application or adversary proceeding commenced by
any third party or consents to the standing of any such third party), or (2) the
entry of an order of the Bankruptcy Court granting relief with respect to any of
the foregoing claims or causes of action;

 

(20)         the amendment or modification of, or the filing of a pleading by
any of the SuperMedia Parties that seeks to amend or modify, the Plan, the
Disclosure Statement or any documents related to the Plan (excluding, however,
an amendment or modification to Section 8.3 or Section 8.4 of the Plan, or to a
defined term used therein, including under the Confirmation Order, if and to the
extent directed by the Bankruptcy Court), which amendment, modification or
filing, in the reasonable judgment of the Administrative Agent (x) is materially
inconsistent with the Plan in the form annexed hereto as Exhibit A or this
Support Agreement (including the Amendment Term Sheet) or (y) materially
adversely affects the rights of the Consenting Lenders under this Support
Agreement;

 

(21)         (A) the amendment or modification of, or the filing of a pleading
by any of the Dex Parties that seeks to amend or modify, the Plan (as defined in
the Dex Support Agreement), the Disclosure Statement (as defined in the Dex
Support Agreement), or any documents related to the Plan (as defined in the Dex
Support Agreement) (excluding, however, an amendment or modification to
Section 8.3 or Section 8.4 of such Plan, or to a defined term used therein,
including under the Confirmation Order, as defined in the Dex Support Agreement,
if and to the extent directed by the Bankruptcy Court), which amendment,
modification or filing, in the reasonable judgment of the SuperMedia Parties or
the Administrative Agent, as applicable, (x) is materially inconsistent with the
terms of the Transaction or this Support Agreement or (y) materially adversely
affects the rights of the SuperMedia Parties or the Consenting Lenders, as
applicable, under this Support Agreement; or (B) the amendment, modification or

 

12

--------------------------------------------------------------------------------


 

supplement of the Dex Support Agreement or the waiver of any terms thereof other
than in accordance with Section 8.12; or

 

(22)         upon the occurrence of a “Termination Event” under and as defined
in the Dex Support Agreement (it being understood that, for the avoidance of
doubt, a Termination Event occurring under Section 3.1(a) of the Dex Support
Agreement shall result in a Termination Date under this Support Agreement
without any opportunity to cure or waive such Termination Event).

 

(d)           Bankruptcy Threshold Termination.  After the Bankruptcy Threshold
Date, this Support Agreement, and the obligations of all Parties hereunder shall
terminate on the 10th Business Day after the receipt by the Administrative Agent
from the SuperMedia Parties, or the SuperMedia Parties from the Administrative
Agent, as the case may be, of notice that the Bankruptcy Threshold with respect
to the Loans outstanding is no longer satisfied; provided that this Support
Agreement shall not terminate if, on the 10th Business Day after such notice is
received, the Bankruptcy Threshold with respect to the Loans outstanding is
satisfied.

 

3.2                               Effect of Termination; Termination Event
Procedures.

 

(a)           Each of the SuperMedia Parties hereby agrees that the automatic
stay arising pursuant to section 362 of the Bankruptcy Code in the event the
Chapter 11 Cases are commenced shall be deemed waived or modified for purposes
of providing notice or exercising rights hereunder.

 

(b)           Upon the Termination Date, any and all ballots with respect to the
Plan and signature page(s) to the Amended and Restated Credit Agreement
delivered by each Consenting Lender prior to such Termination Date shall be
immediately withdrawn, and such ballots and signature pages, as the case may be,
shall be deemed to be null and void for all purposes (with respect to the
ballots, as expressly set forth therein) and shall not be considered or
otherwise used in any manner by the Parties; provided that within five
(5) Business Days after the Termination Date any Consenting Lender, on behalf of
itself and no other Consenting Lender, may advise the SuperMedia Parties in
writing (with a copy to the Administrative Agent) that such Consenting Lender’s
ballot, signature page to the Amended and Restated Credit Agreement and
signature page or Lender Joinder hereto continue to be effective and are not
withdrawn.

 

Section 4.                  Conditions Precedent to Support Agreement.

 

The obligations of the Parties and the effectiveness hereof (other than
Section 8.7(b) hereof) are subject to satisfaction of each of the following
conditions:

 

(a)           receipt by the Administrative Agent of executed signature pages to
this Support Agreement by the SuperMedia Parties;

 

(b)           receipt by the Administrative Agent and SuperMedia of executed
signature pages to this Support Agreement by the Lenders set forth on Schedule 2
attached hereto;

 

13

--------------------------------------------------------------------------------


 

(c)           receipt by the Administrative Agent of resolutions from each
SuperMedia Party evidencing the corporate or similar organizational authority of
such SuperMedia Party to execute, deliver and perform its obligations under this
Support Agreement;

 

(d)           receipt by the Administrative Agent of a certificate dated as of
the Support Agreement Effective Date from an authorized officer of each
SuperMedia Party certifying the names and true signatures of the officers of
such SuperMedia Party authorized to sign this Support Agreement;

 

(e)           receipt by the Administrative Agent of a certificate dated as of
the Support Agreement Effective Date from an authorized officer of each
SuperMedia Party certifying that the representations and warranties of such
SuperMedia Party set forth in this Support Agreement are true and correct;

 

(f)            the Dex Support Agreement shall have become effective by its
terms and shall be in full force and effect or shall become effective
simultaneously with the occurrence of the Support Agreement Effective Date;

 

(g)           receipt by the Administrative Agent of a certificate dated as of
the Support Agreement Effective Date from an authorized officer of each
SuperMedia Party that is a party to the Merger Agreement certifying that the
Merger Agreement is in full force and effect and no party thereto has received
notice of a breach of the terms, covenants, agreements, representations or
warranties thereto; and

 

(h)           receipt by the Administrative Agent’s counsel and financial
advisors of all reasonable outstanding, invoiced fees and expenses through the
Support Agreement Effective Date.

 

Section 5.                  Representations, Warranties and Covenants.

 

5.1                               Power and Authority.

 

Each Consenting Lender, severally and not jointly, and each of the SuperMedia
Parties, jointly and severally, represents, warrants and covenants that, as of
the Support Agreement Effective Date (or, in the case of Consenting Lenders
executing and delivering signature pages hereto after the Support Agreement
Effective Date but prior to the Bankruptcy Threshold Date, as of the date of its
execution and delivery of its signature page hereto), (i) such Party has and
shall maintain all requisite corporate, partnership, or limited liability
company power and authority to enter into this Support Agreement and to perform
under the Amended and Restated Credit Agreement and (ii) the execution and
delivery of this Support Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary action on its part.

 

5.2                               Enforceability.

 

Each Consenting Lender, severally and not jointly, and each of the SuperMedia
Parties, jointly and severally, represents, warrants and covenants that this
Support Agreement is the legally valid and binding obligation of it, enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

14

--------------------------------------------------------------------------------


 

5.3                               No Material Misstatement or Omission.

 

The SuperMedia Parties, jointly and severally, represent, warrant and covenant
that the joint proxy statement / prospectus and disclosure statement
constituting a part of the registration statement on Form S-4 filed with the SEC
on or about December 6, 2012 will not with respect to the information contained
therein relating to SuperMedia, as of the date such registration statement is
declared effective by the SEC, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements made therein,
in light of the circumstances in which they are made, not materially
misleading.  The projections and pro forma financial information contained in
the joint proxy statement / prospectus and disclosure statement are based upon
good faith estimates and assumptions believed by the SuperMedia Parties to be
reasonable at the time made in light of the circumstances under which such
estimates and assumptions were made, it being recognized by the Administrative
Agent and the Consenting Lenders that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein in a material amount.

 

5.4                               Governmental Consent; No Conflicts.

 

Each of the SuperMedia Parties, jointly and severally, represents, warrants and
covenants that, as of the Support Agreement Effective Date, the execution,
delivery, and performance by it of this Support Agreement (a) does not and shall
not require any registration or filing with, consent or approval of, or notice
to, or other action to, with, or by, any Federal, state, or other governmental
authority or regulatory body, except (i) such filings as may be necessary and/or
required for disclosure by the SEC and applicable state securities or “blue sky”
laws and (ii) any filings in connection with the Chapter 11 Cases, including the
approval of the Disclosure Statement and confirmation of the Plan, (b) will not
violate any applicable law or regulation or the charter, limited liability
company agreement, by-laws or other organizational documents of any of the
SuperMedia Parties or any order of any governmental authority and (c) will not
violate or result in a default under the Merger Agreement.

 

5.5                               Ownership.

 

Each Consenting Lender, severally and not jointly, represents, warrants and
covenants that:

 

(a)           such Consenting Lender is the owner of the Claims set forth on its
signature page hereto or on the schedule attached to its Lender Joinder (as
applicable), or has and shall maintain the power and authority to bind the legal
and beneficial owner(s) of such Claims to the terms of this Support Agreement;

 

(b)           such Consenting Lender (i) has and shall maintain full power and
authority to vote on its Claims and execute and deliver its signature page(s) to
the Amended and Restated Credit Agreement and this Support Agreement or (ii) has
received direction from the party having full power and authority to vote on its
Claims and execute and deliver its signature page(s) to the Amended and Restated
Credit Agreement and this Support Agreement;

 

(c)           other than as permitted under this Support Agreement, such Claims
are and shall continue to be free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal or other limitation

 

15

--------------------------------------------------------------------------------


 

on disposition, or encumbrances of any kind, that would adversely affect in any
way such Consenting Lender’s performance of its obligations under this Support
Agreement at the time such obligations are required to be performed; and

 

(d)           such Consenting Lender has made no prior Transfer, and has not
entered into any other agreement to assign, sell, participate, grant, convey or
otherwise transfer, in whole or in part, any portion of its right, title, or
interest in any Claims held by such Consenting Lender as of the date hereof that
are inconsistent with, or in violation of, the representations and warranties of
such Consenting Lender herein, in violation of its obligations under this
Support Agreement or that would adversely affect in any way such Consenting
Lender’s performance of its obligations under this Support Agreement at the time
such obligations are required to be performed.

 

5.6                               Merger Agreement and Proposed Merger.

 

(a)           Each of the SuperMedia Parties jointly and severally represents,
warrants and covenants that:

 

(1)   as of the Support Agreement Effective Date, except in connection with the
Merger Agreement and the Proposed Merger, such SuperMedia Party (i) has not
resolved to engage in any merger, consolidation, asset sale, or the purchase or
acquisition of all or a substantial part of the assets of another Person and
(ii) has not been a party to any agreement or engaged in any discussions or
negotiations with any Person that is reasonably likely to lead to any merger,
consolidation, asset sale, or the purchase or acquisition of all or a
substantial part of the assets of another Person, in each case, which would be
material to the SuperMedia Parties.

 

(2)   other than as a result of filing the Chapter 11 Cases to implement the
Transaction, its obligations hereunder and under the Merger Agreement do not
materially conflict with, or result in the breach of, or constitute a default
under, or result in or permit the termination or acceleration of, any material
contractual obligation of the SuperMedia Parties.

 

(3)   the representations and warranties made in the Merger Agreement by such
SuperMedia Party are true, correct and complete in all material respects as of
the Support Agreement Effective Date except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true, correct and complete
in all respects as so qualified).

 

(b)           The SuperMedia Parties shall not materially amend or modify the
Merger Agreement (as in effect on the Support Agreement Effective Date),
including Article V of the Merger Agreement, without the consent of the Required
Consenting Lenders; for the avoidance of doubt, termination of the Merger
Agreement shall not limit the effect of the termination provisions set forth in
this Support Agreement.  The SuperMedia Parties shall not waive any material

 

16

--------------------------------------------------------------------------------


 

obligation, material right or material condition under the Merger Agreement
without the consent of the Required Consenting Lenders.

 

(c)           Prior to consummation of the Proposed Merger (whether consummated
out-of-court or on the Plan Effective Date), the SuperMedia Parties shall comply
with each of their material obligations under the Merger Agreement (including
Article V thereof).

 

(d)           SuperMedia shall give the Administrative Agent prompt written
notice (and in any event, within one (1) Business Day) of SuperMedia receiving
or giving any notice of a material event pursuant to the terms of the Merger
Agreement, including a notice of “Change in Dex Recommendation” (as defined in
the Merger Agreement) or a notice of termination of the Merger Agreement.

 

5.7                               Company Presentation

 

No later than January 31, 2013, SuperMedia (in conjunction with Dex) shall make
a written and oral presentation to “private side” Lenders regarding potential
cost reduction initiatives and the integration initiative to be implemented
among Dex and SuperMedia in anticipation of and in connection with the Proposed
Merger, including, among others things, with respect to synergies, additional
potential cost reduction opportunities and digital products integration plans
that may be implemented prior to or after with the Proposed Merger.

 

5.8                               Financial Statements

 

From and after the Support Agreement Effective Date, and so long as this Support
Agreement is in effect, SuperMedia hereby authorizes and directs the
Administrative Agent to deliver the financial statements delivered pursuant to
the Credit Agreement to each of the Administrative Agents (as defined in the Dex
Support Agreement) for distribution by such Administrative Agents to their
respective lending syndicates.

 

Section 6.                  Remedies.

 

The Parties agree that any breach of this Support Agreement by the SuperMedia
Parties, on the one hand, and the Consenting Lenders, on the other hand, would
give rise to irreparable damage for which monetary damages would not be an
adequate remedy.  Each SuperMedia Party and each Consenting Lender accordingly
agrees that the Consenting Lenders and the SuperMedia Parties, as the case may
be, will be entitled to enforce the terms of this Support Agreement by decree of
specific performance without the necessity of proving the inadequacy of monetary
damages as a remedy and to obtain injunctive relief against any breach or
threatened breach.  The Consenting Lenders and the SuperMedia Parties, as the
case may be, agree that such relief will be their only remedy against the
applicable other Party with respect to any such breach, and that in no event
will any Party be liable for monetary damages.

 

Section 7.                  Acknowledgments.

 

This Support Agreement is the product of negotiations among the Parties,
together with their respective representatives.  Notwithstanding anything herein
to the contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  The SuperMedia Parties will not solicit acceptances of the Plan
from any

 

17

--------------------------------------------------------------------------------


 

Consenting Lender until such Consenting Lender has been provided with a copy of
the Disclosure Statement.  Furthermore, no securities of any SuperMedia Party
are being offered or sold hereby and this Support Agreement neither constitutes
an offer to sell nor a solicitation of an offer to buy any securities of any
SuperMedia Party.

 

Section 8.                  Miscellaneous Terms.

 

8.1                               Assignment; Transfer Restrictions.

 

(a)           Each Consenting Lender hereby agrees, severally and not jointly,
for so long as this Support Agreement shall remain in effect as to it, not to
Transfer any of its Claims, or convey, grant, issue or sell any option or right
to acquire any of its Claims or voting rights related thereto or any other
interest in any Claim against the SuperMedia Parties, except to (i) a party that
is a Consenting Lender or (ii) a Joining Lender Party; provided that any such
Claims shall automatically be deemed to be subject to the terms of this Support
Agreement; provided further, that an entity or Person that purchases a
participation interest from a Consenting Lender (pursuant to Section 9.04(c) of
the Credit Agreement) shall not be required to execute and deliver a Lender
Joinder.  As a condition to the effectiveness of any such Transfer, each Joining
Lender Party shall indicate, on the signature page to its Lender Joinder, the
amount of Loans held by such Joining Lender Party.  With respect to any Transfer
effectuated in accordance with this Section 8.1(a), such Joining Lender Party
shall be deemed to be a Consenting Lender for purposes of this Support
Agreement.  For the avoidance of doubt, any sale of participations (under
Section 9.04(c) of the Credit Agreement) by a Consenting Lender of all or a
portion of such Consenting Lender’s rights or obligations under the Credit
Agreement (including all or a portion of the Loans owing to such Consenting
Lender) shall not relieve such Consenting Lender from its obligations under this
Support Agreement, including with respect to any such participation (regardless
of any instruction a transferee of such participation gives with respect to
voting or any other rights and obligations of the Consenting Lender hereunder),
to which such Consenting Lender shall remain bound subject to the terms hereof.

 

(b)           Any purported Transfer or transaction involving any Claim that
does not comply with the procedures set forth in Section 8.1(a) shall be deemed
void ab initio.

 

(c)           Any Consenting Lender that Transfers all of its Claims in
accordance with Section 8.1(a) shall no longer be bound by this Support
Agreement.

 

(d)           Notwithstanding the foregoing provisions of this Section 8.1, any
Consenting Lender may, at any time and without notice to or consent from any
other Party, pledge or grant a security interest in all or any portion of its
Claims or rights (including rights to payment of interest and repayment of
principal) under the Credit Agreement, as applicable, in order to secure
obligations of such Consenting Lender to a Federal Reserve Bank or to secure
obligations owed in connection with financing provided to such Consenting
Lender; provided that no such pledge or grant of a security interest shall
release such Consenting Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Consenting Lender as a Party
hereto.

 

18

--------------------------------------------------------------------------------


 

(e)           This Support Agreement shall not preclude any Consenting Lender
from acquiring additional Loans; provided that any such Loans shall
automatically be deemed to be “Claims” subject to the terms of this Support
Agreement.

 

8.2                               No Third Party Beneficiaries.

 

This Support Agreement shall be solely for the benefit of the Administrative
Agent, the SuperMedia Parties and each Consenting Lender.  No Person shall be a
third party beneficiary of this Support Agreement.

 

8.3                               Entire Agreement.

 

This Support Agreement, including Schedules, Exhibits, Annexes and the
Definitive Documentation, constitutes the entire agreement of the Parties with
respect to the subject matter of this Support Agreement, and supersedes all
other prior negotiations, agreements, and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Support
Agreement.

 

8.4                               Counterparts.

 

This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

8.5                               Settlement Discussions.

 

This Support Agreement (including the Amendment Term Sheet) is the product of
negotiations among the Parties hereto and reflects various agreements and
compromises to implement the Transaction.  Nothing herein shall be deemed to be
an admission of any kind.  Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement.

 

8.6                               Continued Banking Practices.

 

Notwithstanding anything herein to the contrary, each Consenting Lender, the
Administrative Agent and their respective affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing (including debtor in
possession financing), equity capital or other services (including financial
advisory services) to any SuperMedia Party or any affiliate of any SuperMedia
Party or any other Person, including, but not limited to, any Person proposing
or entering into a transaction related to or involving any SuperMedia Party or
any affiliate thereof.

 

8.7                               Reservation of Rights; Events of Default;
Waivers; Amendments.

 

(a)           Except as expressly provided in this Support Agreement, nothing
herein is intended to, shall or shall be deemed in any manner to (i) waive,
limit, impair, prejudice or restrict the ability of each Consenting Lender to
protect and preserve its rights, remedies and interests, including, but not
limited to, all of its rights and remedies, whether now existing or arising in
the future, under the Credit

 

19

--------------------------------------------------------------------------------


 

Agreement, the other Loan Documents, any other instrument or agreement referred
to herein or therein, the Bankruptcy Code or applicable law, including any such
rights and remedies relating to Defaults or other events that may have occurred
prior to the execution of this Support Agreement, any and all of its claims and
causes of action against any of the SuperMedia Parties, any liens or security
interests it may have in any assets of any of the SuperMedia Parties or any
third parties, or its full participation in the Chapter 11 Cases, if commenced,
(ii) constitute an amendment, modification or forbearance by the Lenders with
respect to (x) any other term, provision, condition, Default or Event of Default
of or under the Credit Agreement or any of the other Loan Documents, or (y) any
other instrument or agreement referred to herein or therein and (iii) limit or
impair the ability of any of the Consenting Lenders to consult with each other,
the SuperMedia Parties, the Dex Parties and the Dex Lenders.  If the Amended and
Restated Credit Agreement is not consummated as provided herein or if a
Termination Date occurs, the Administrative Agent, the Consenting Lenders and
the SuperMedia Parties each fully reserve any and all of their respective
rights, remedies and interests under the Loan Documents and applicable law and
in equity.

 

(b)           Without limiting subsection 8.7(a) in any way, from and after the
date that this Support Agreement has been executed and delivered by Required
Lenders, and the conditions set forth in Section 4 have been satisfied or
waived, the Consenting Lenders, the Administrative Agent and the SuperMedia
Parties, as applicable:

 

(1)   (x)   waive any Default or Event of Default arising under
Article VII(i)(vi) of the Credit Agreement solely to the extent that such
Default or Event of Default may result from taking any action for the purpose of
effecting the Transaction through the commencement of the Chapter 11 Cases,
which waiver shall survive termination of this Support Agreement; and
(y) Article VII(i) of the Credit Agreement is amended as of the Support
Agreement Effective Date by deleting clause (vi) thereof and replacing it with:
“take any action for the purpose of effecting any of the foregoing; provided,
however, that, for the avoidance of doubt, the Borrower’s and any Subsidiary’s
execution of, performance of the obligations contemplated by or consistent with,
and the taking of any action under (I) the Support and Limited Waiver Agreement
dated as of December 5, 2012 by and among the Borrower, its Subsidiaries, the
Administrative Agent and the lenders from time to time party thereto (as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof) and (II) the Merger Agreement (as defined in
the Support and Limited Waiver Agreement referred to in clause (x) above) shall
not constitute a Default or an Event of Default under this clause (vi).”;

 

(2)   with respect to all Loan Parties, waive any Default or Event of Default
under Article VII(e) of the Credit Agreement arising from the Borrower’s failure
to comply with Section 5.01(a) solely as a result of the failure to deliver an
audit without a ‘going concern’ or like qualification, exception or explanatory
paragraph with respect to the fiscal year ending December 31, 2012 (which ‘going
concern’ or like qualification, exception or explanatory paragraph (i) relates
to the anticipated or potential commencement of the Chapter 11 Cases pursuant to
this Support Agreement and (ii) does not expressly provide that it

 

20

--------------------------------------------------------------------------------


 

results from (x) a limitation of scope or (y) the financial statements not
presenting fairly in all material respects the financial position, results of
operations or cash flows of the SuperMedia Parties in conformity with GAAP
resulting in a qualified or adverse audit opinion), which waiver shall survive
termination of this Support Agreement;

 

(3)   agree that Section 5.01 of the Credit Agreement is hereby amended to
incorporate the covenants in the second paragraph (including all bullet points
thereunder) under the heading “Affirmative Covenants” in the Amendment Term
Sheet, and the applicable SuperMedia Parties hereby agree to comply therewith
upon the effectiveness of this Section 8.7(b)(3); and

 

(4)   agree that for so long as this Support Agreement is in effect,
notwithstanding anything in the Credit Agreement to the contrary, the SuperMedia
Parties shall not make any Voluntary Prepayments.

 

(c)           Notwithstanding anything herein to the contrary, the Parties
acknowledge that the support of any Consenting Lender contained in this Support
Agreement relates solely to such Consenting Lender’s rights and obligations as a
Consenting Lender under the Credit Agreement, and does not bind such Consenting
Lender or its affiliates with respect to any other indebtedness or other
liability owed by SuperMedia or any of its subsidiaries and affiliates to such
Consenting Lender or any affiliate of such Consenting Lender.  Notwithstanding
anything herein to the contrary, in the event that a Consenting Lender (or
affiliate thereof) has a contractual obligation with respect to any debt claims
other than the Claims to vote such claims as directed by a third party, such
Consenting Lender’s (or affiliate’s) compliance with such direction shall not be
deemed a violation of any of the provisions of this Support Agreement.  For
purposes of this Support Agreement, (x) claims of a Consenting Lender that are
held by such Consenting Lender in a fiduciary or similar capacity and (y) claims
held by a Consenting Lender in its capacity as a broker, dealer or Qualified
Marketmaker of Loans under the Credit Agreement or any other claim against or
security of the SuperMedia Parties (including any Loans or claims held in
inventory with respect to such broker, dealer, or market-making activities,
provided that the positions with respect to such Loans or claims are separately
identified on the internal books and records of such Consenting Lender) shall
not, in either case (x) or (y), be bound by or subject to this Support
Agreement; provided further that the Claims identified on such Consenting
Lender’s signature page or Lender Joinder hereto, as applicable, shall not be
subject to this sentence or be deemed to satisfy clause (x) or (y) above.

 

8.8                               Relationship Among Parties.

 

It is understood and agreed that no Consenting Lender has any duty of trust or
confidence in any form with any other Consenting Lender, and, except as provided
in this Support Agreement, there are no commitments among or between them.  In
this regard, it is understood and agreed that any Consenting Lender may trade in
the Loans or other debt or equity securities of the SuperMedia Parties without
the consent of the SuperMedia Parties, as the case may be, or any other
Consenting Lender, subject to applicable securities laws, the terms of this
Support Agreement and the Credit Agreement; provided however that no Consenting
Lender shall have any responsibility for any such trading by any other Person by
virtue of this Support Agreement.

 

21

--------------------------------------------------------------------------------


 

No prior history, pattern or practice of sharing confidences among or between
the Consenting Lenders shall in any way affect or negate this understanding and
agreement.

 

8.9                               Governing Law; Waiver of Jury Trial.

 

(a)           The Parties waive all rights to trial by jury in any jurisdiction
in any action, suit, or proceeding brought to resolve any dispute under or
arising out of or in connection with this Support Agreement, whether sounding in
contract, tort or otherwise.

 

(b)           This Support Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.  By its execution
and delivery of this Support Agreement, each Party hereby irrevocably and
unconditionally agrees for itself that, subject to Section 8.9(c), any legal
action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Support Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit or proceeding,
may be brought in any state or federal court of competent jurisdiction in New
York County, State of New York, and by execution and delivery of this Support
Agreement, each of the Parties hereby irrevocably accepts and submits itself to
the nonexclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceedings.

 

(c)           Notwithstanding the foregoing, if the Chapter 11 Cases are
commenced, nothing in Sections 8.9(a) or 8.9(b) shall limit the authority of the
Bankruptcy Court to hear any matter under or arising out of or in connection
with this Support Agreement.

 

8.10                        Successors.

 

This Support Agreement is intended to bind the Parties and inure to the benefit
of the Administrative Agent, the Consenting Lenders and each of the SuperMedia
Parties and their respective successors, permitted assigns, heirs, executors,
administrators and representatives.

 

8.11                        Acknowledgment Regarding Counsel.

 

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement. 
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Support Agreement against
such Party based upon lack of legal counsel shall have no application and is
expressly waived.  No Party shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

 

8.12                        Amendments, Modifications, Waivers.

 

(a)           Except as set forth in the last sentence of this Section 8.12(a),
this Support Agreement may only be modified, amended or supplemented, and any of
the terms hereof (including in Section 3.1 hereof) may only be waived, by an
agreement in writing signed by each of the SuperMedia Parties and the Required

 

22

--------------------------------------------------------------------------------


 

Consenting Lenders; provided that (1) any such modification, amendment,
supplement or waiver shall not be effective unless also agreed to in writing by
each Consenting Lender (i) whose treatment or rights are adversely affected by
the modification, amendment, supplement or waiver in a manner different from the
other Consenting Lenders or (ii) whose consent would be required under the first
proviso of Section 9.02(b) of the Credit Agreement if such modification,
amendment, supplement or waiver to the Amendment Term Sheet (as in the form
attached hereto as Exhibit D on the Support Agreement Effective Date) were
instead a modification, amendment, supplement or waiver to or under the Credit
Agreement, and (2) if the SuperMedia Parties and the Required Consenting Lenders
consent to any such modification, amendment, supplement or waiver, but a
Consenting Lender whose consent is required under part (1) above does not so
consent, the SuperMedia Parties may terminate such non-consenting Consenting
Lender as a Party to this Support Agreement and, as of the date of such
termination, such Consenting Lender shall have no rights or obligations under
this Support Agreement.  For the avoidance of doubt, any modification,
amendment, supplement, extension or waiver that is expressly permitted under
this Support Agreement with the prior consent of the Administrative Agent and/or
the Majority Documentation Lenders is not a modification, amendment, supplement,
extension or waiver that is subject to this Section 8.12.

 

(b)           Except as set forth in the last sentence of this Section 8.12(b),
the Dex Support Agreement may only be modified, amended or supplemented, and any
of the terms thereof (including in Section 3.1 thereof) may only be waived, by
an agreement in writing signed by the Required Consenting Lenders hereunder. 
For the avoidance of doubt, any modification, amendment, supplement, extension
or waiver that is expressly permitted under the Dex Support Agreement with the
prior consent of the Administrative Agents and/or the Majority Documentation
Lenders (in each case, as defined in the Dex Support Agreement) is not a
modification, amendment, supplement, extension or waiver that is subject to this
Section 8.12.

 

(c)           The definition of Required Consenting Lenders, and this
Section 8.12, may not be modified, amended or supplemented, or any of its terms
waived, as applicable, without the prior written consent of each Consenting
Lender.

 

8.13                        Fiduciary Duties.

 

Notwithstanding anything to the contrary herein, nothing in this Support
Agreement shall require SuperMedia, any of the other SuperMedia Parties, or any
of their respective directors or officers (in such Person’s capacity as a
director or officer) to take any action, or to refrain from taking any action,
to the extent that taking such action or refraining from taking such action
would be inconsistent with such Person’s fiduciary obligations under applicable
law; provided that (x) to the extent that taking such action or refraining from
taking such action would be reasonably likely to result in a breach of this
Support Agreement, SuperMedia shall give the Administrative Agent not less than
three (3) Business Days prior written notice of such anticipated action or
anticipated refraining from taking such action and (y) if taking any such action
or refraining from taking such action results in, or is reasonably likely to
result in, a breach of this Support Agreement, then SuperMedia (upon the
expiration of the three (3) Business Day notice period set forth in (x) above)
or the Consenting Lenders (upon receipt of the notice from SuperMedia
contemplated in (x) above), as the case may be, may terminate this Support

 

23

--------------------------------------------------------------------------------


 

Agreement as set forth in Section 3.1(a)(10) (it being understood that the
specific performance provisions of Section 6 shall not be applicable to the
Parties with respect to their rights under this Section 8.13).

 

8.14                        Further Assurances; Rule of Construction.

 

Subject to the other terms of this Support Agreement, the Parties agree to
execute and deliver such other instruments and perform such acts, in addition to
the matters herein specified, as may be reasonably appropriate or necessary,
from time to time, to effectuate the Amended and Restated Credit Agreement
(including, if SuperMedia has elected the Prepackaged Alternative and not
withdrawn such election, the Plan).  For purposes of computing days under this
Support Agreement, (i) the day of the event triggering the period shall be
excluded; (ii) every day, including intermediate non-Business Days shall be
included; and (iii) the last day of the period shall be included, provided that,
other than with respect to the date set forth in Section 3.1(c)(2), if the last
day of the period is a non-Business Day, the period shall continue to run until
the immediately succeeding Business Day from such last day of the period.

 

8.15                        Public Disclosure.

 

(a)           The Parties acknowledge that this Support Agreement will be
publicly disclosed on the earlier of (x) a Termination Date and (y) the date on
which the SEC Documents have been filed with the SEC.  Any and all public
disclosures of this Support Agreement, shall include such redactions as may be
reasonably requested by the Administrative Agent’s counsel to maintain the
confidentiality of the items identified in Section 8.15(b) hereof, subject to
any applicable requirements under the federal securities laws, the Bankruptcy
Code or the Bankruptcy Rules.

 

(b)           Except as required by law (as determined by outside counsel to the
SuperMedia Parties and with reasonable prior notice to the Administrative
Agent), neither the SuperMedia Parties nor the Administrative Agent shall
(a) use the name of any Consenting Lender in any public manner without such
Consenting Lender’s prior written consent (except to the extent that the name of
a Consenting Lender is otherwise set forth herein or the Plan, not including the
signature pages or schedules hereto or to any Lender Joinder) or (b) disclose to
any Person (including, for the avoidance of doubt, any other Consenting Lender)
other than the Administrative Agent, its advisors and the advisors to the Dex
Parties and/or the SuperMedia Parties the amount or percentage of any Loans to
SuperMedia held by any Consenting Lender.  The SuperMedia Parties may disclose
the aggregate amount of outstanding Loans held by all Consenting Lenders.

 

8.16                        Severability of Provisions.

 

If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.

 

8.17                        Notices.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when: (a) delivered personally or by overnight
courier to the following

 

24

--------------------------------------------------------------------------------


 

address of the applicable other Party hereto; or (b) sent by fax to the
following fax number of such other Party hereto with the confirmatory copy
delivered by overnight courier to the address of such other Party listed below.

 

If to the SuperMedia Parties, to:

 

SuperMedia Inc.

2200 W. Airfield Drive, P.O. Box 619810

D/FW Airport, Texas 75261

Attention: Chief Executive Officer

Facsimile: (972)-453-6039

 

with a copy to:

 

SuperMedia Inc.

2200 W. Airfield Drive, P.O. Box 619810

D/FW Airport, Texas 75261

Attention: General Counsel

Facsimile: (972)-453-6039

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Telephone: (212) 225-2000

Facsimile: (212) 225-3999

Attn: Sean A. O’Neal

 

If to any Consenting Lender, the address set forth on its signature page.

 

If to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue,

New York, New York 10179

Attn: Neil Boylan

Telephone: (212) 270-1410

Facsimile: (212) 622-4560

 

with a copy to

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Steven Fuhrman and Sandy Qusba

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

 

[SIGNATURE PAGES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

In witness whereof, the Parties hereto have caused this Support Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

SuperMedia Inc.

 

 

 

 

 

/s/ Peter McDonald

 

 

By:

 

 

Name: Peter McDonald

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

SuperMedia LLC

 

 

 

 

 

/s/ Peter McDonald

 

 

By:

 

 

Name: Peter McDonald

 

 

Title: President

 

 

 

 

 

 

 

 

SuperMedia Sales Inc.

 

 

 

 

 

/s/ Samuel D. Jones

 

 

By:

 

 

Name: Samuel Jones

 

 

Title: Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

SuperMedia Services Inc.

 

 

 

 

 

/s/ Samuel D. Jones

 

 

By:

 

 

Name: Samuel Jones

 

 

Title: Vice President, Chief Financial Officer

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

 

JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent

 

 

 

 

 

/s/ Neil R. Boylan

 

 

By:

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as a Consenting Lender

 

 

 

 

 

/s/ Neil R. Boylan

 

 

By:

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

 

 

 

 

Notice Address:

 

 

Attn: Neil Boylan

 

 

J.P. Morgan

 

 

383 Madison Avenue

 

 

New York, NY 10179

 

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Paulson Advantage Plus Master Ltd., as a Consenting Lender

 

 

 

 

 

/s/ Stuart Merzer

 

 

By:

 

 

Name: Stuart Merzer

 

 

Title: Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

Attn: James Olivo

 

 

1251 Avenue of the Americas, 50th Floor

 

 

NY, NY 10020

 

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Paulson Advantage Master Ltd., as a Consenting Lender

 

 

 

 

 

/s/ Stuart Merzer

 

 

By:

 

 

Name: Stuart Merzer

 

 

Title: Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

Attn: James Olivo

 

 

1251 Avenue of the Americas, 50th Floor

 

 

NY, NY 10020

 

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Paulson Credit Opportunities Master Ltd., as a Consenting Lender

 

 

 

 

 

/s/ Stuart Merzer

 

 

By:

 

 

Name: Stuart Merzer

 

 

Title: Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

Attn: James Olivo

 

 

1251 Avenue of the Americas, 50th Floor

 

 

NY, NY 10020

 

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

ARES XVIII CLO LTD., as a Consenting Lender

 

 

 

 

 

ARES XVIII CLO LTD.

 

 

 

 

 

BY: ARES CLO MANAGEMENT XVIII, L.P., ITS ASSET MANAGER

 

 

 

BY: ARES CLO GP XVIII, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

 

Name:

John Eanes

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ARES XIX CLO LTD., as a Consenting Lender

 

 

 

 

 

ARES XIX CLO LTD.

 

 

 

 

 

BY: ARES CLO MANAGEMENT XIX, L.P., ITS INVESTMENT MANAGER

 

 

 

BY: ARES CLO GP XIX, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

 

Name:

John Eanes

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ARES XX CLO LTD., as a Consenting Lender

 

 

 

 

 

ARES XX CLO LTD.

 

 

 

 

 

BY: ARES CLO MANAGEMENT XX, L.P., ITS INVESTMENT MANAGER

 

 

 

BY: ARES CLO GP XX, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

 

Name:

John Eanes

 

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

ARES XXI CLO LTD., as a Consenting Lender

 

 

 

 

 

ARES XXI CLO LTD.

 

 

 

 

 

BY: ARES CLO MANAGEMENT XXI, L.P., ITS INVESTMENT MANAGER

 

 

 

BY: ARES CLO GP XXI, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

 

Name:

John Eanes

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ARES XXII CLO LTD., as a Consenting Lender

 

 

 

 

 

ARES XXII CLO LTD.

 

 

 

 

 

BY: ARES CLO MANAGEMENT XXII, L.P., ITS ASSET MANAGER

 

 

 

BY: ARES CLO GP XXII, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

 

Name:

John Eanes

 

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

2

--------------------------------------------------------------------------------


 

 

 

Notice Address:

 

 

Christopher Mathewson

 

 

2000 Avenue of the Stars

 

 

Los Angeles, CA 90067

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

General Electric Capital Corporation, as a Consenting Lender

 

 

 

 

 

/s/ Thomas Costello

 

By:

 

 

Name: Thomas Costello

 

Title: Duly Authorized Signatory

 

 

 

Notice Address:

 

GE Capital

 

201 Merritt Seven

 

Norwalk, CT 06851

 

Att: Thomas Costello

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

GE Business Financial Services Inc, as a Consenting Lender

 

 

 

 

 

/s/ Thomas Costello

 

By:

 

 

Name: Thomas Costello

 

Title: Duly Authorized Signatory

 

 

 

Notice Address:

 

GE Capital

 

201 Merritt Seven

 

Norwalk, CT 06851

 

Att: Thomas Costello

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

BLT 8 LLC, as a Consenting Lender

 

 

 

 

 

/s/ Robert Healey

 

By:

 

 

Name: Robert Healey

 

Title: Authorized Signatory

 

 

 

Notice Address:

11 Madison Avenue

 

 

New York, NY 10010

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

Bennett Offshore Restructuring Fund, Inc., as a

 

Consenting Lender

 

 

 

 

 

/s/ Scott Donahue

 

By: Bennett Offshore Investment Corporation,

 

Investment Manager

 

Name: Scott Donahue

 

Title: Vice President

 

 

 

Notice Address:

2 Stamford Plaza

 

 

281 Tresser Blvd, Suite 1501

 

 

Stamford, CT

 

 

06901

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

Bennett Restructuring Fund, L.P., as a Consenting Lender

 

 

 

 

 

/s/ Scott Donahue

 

By: Restructuring Capital Associates, L.P., its General

 

Partner

 

By: Bennett Capital Corporation, its General Partner

 

Name: Scott Donahue

 

Title: Vice President

 

 

 

Notice Address:

2 Stamford Plaza

 

 

281 Tresser Blvd, Suite 1501

 

 

Stamford, CT

 

 

06901

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

BRF Senior Income, L.P., as a Consenting Lender

 

 

 

 

 

/s/ Scott Donahue

 

By: Restructuring Capital Associates, L.P., its General

 

Partner

 

By: Bennett Capital Corporation, its General Partner

 

Name: Scott Donahue

 

Title: Vice President

 

 

 

Notice Address:

2 Stamford Plaza

 

 

281 Tresser Blvd, Suite 1501

 

 

Stamford, CT

 

 

06901

 

CLAIMS UNDER CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to SuperMedia Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUPERMEDIA PARTIES

 

SuperMedia Inc.

SuperMedia LLC

SuperMedia Sales Inc.

SuperMedia Services Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONSENTING LENDERS(1) AS OF SUPPORT AGREEMENT EFFECTIVE DATE

 

JPMorgan Chase Bank, N.A.

Deutsche Bank Trust Company Americas

Paulson & Co. Inc.

Bain Capital LLC — Sankaty

Ares Management LLC

Highland Capital Management LP

General Electric Capital Corporation

Bennett Management Corporation

 

--------------------------------------------------------------------------------

(1)           Each entity listed below is either the legal and beneficial
owner(s) of the Loans set forth on its respective signature pages to the Support
Agreement or is or is an affiliate of a Person that has the power and authority
to bind the legal and beneficial owner(s) with respect to such Loans.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN

 

See Exhibit K to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEX SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

SUPPORT AND LIMITED WAIVER AGREEMENT

 

This SUPPORT AND LIMITED WAIVER AGREEMENT (together with all Exhibits, Annexes
and Schedules hereto, in each case as amended, supplemented or otherwise
modified from time to time, this “Support Agreement”) is dated as of December 5,
2012 by and among: (i) the Consenting Lenders (as defined below), (ii) Dex One
Corporation (“Dex”), Dex Media, Inc. (“Dex Media”), R.H. Donnelley Inc. (“RHD”),
Dex Media East, Inc. (“Dex East”), Dex Media West, Inc. (“Dex West”) and certain
other subsidiaries of Dex set forth on Schedule 1 attached hereto (collectively,
the “Dex Parties”), (iii) JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent under the Dex East Credit Agreement and the Dex West Credit
Agreement (each as defined below) and (iv) Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent under the RHD Credit Agreement (as defined
below) (each of the parties set forth in clauses (i) through (iv) above, a
“Party”; collectively, the “Parties”).

 

WHEREAS, Dex and Dex Media, each as a guarantor, Dex East, as borrower, certain
lenders (the “Dex East Lenders”) and JPMorgan, as administrative agent and
collateral agent (in such capacities, the “Dex East Agent”) are parties to the
Amended and Restated Credit Agreement, dated as of January 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Dex East Credit
Agreement”);

 

WHEREAS, Dex and Dex Media, each as a guarantor, Dex West, as borrower, certain
lenders (the “Dex West Lenders”) and JPMorgan, as administrative agent and
collateral agent (the “Dex West Agent”) are parties to the Amended and Restated
Credit Agreement, dated as of January 29, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Dex West Credit Agreement”);

 

WHEREAS, Dex, as a guarantor, RHD, as borrower, certain lenders (the “RHD
Lenders”; together with the Dex East Lenders and the Dex West Lenders, the
“Lenders”) and DBTCA, as administrative agent and collateral agent (the “RHD
Agent”; together with the Dex East Agent and the Dex West Agent, the
“Administrative Agents”), are parties to the Third Amended and Restated Credit
Agreement, dated as of January 29, 2010 (as amended, supplemented or otherwise
modified from time to time, the “RHD Credit Agreement”; together with the Dex
East Credit Agreement and the Dex West Credit Agreement, the “Credit
Agreements”);

 

WHEREAS, SuperMedia Inc. (“SuperMedia”), certain lenders (the “SuperMedia
Lenders”) and JPMorgan, as administrative agent and collateral agent, are
parties to the Loan Agreement, dated as of December 31, 2009 (as amended,
supplemented or otherwise modified from time to time, the “SuperMedia Credit
Agreement”);

 

WHEREAS, (i) each of Dex and Newdex, Inc., a direct wholly-owned subsidiary of
Dex (“Newco”), desires to merge Dex with and into Newco, with Newco as the
surviving entity (the “Dex Merger”) and (ii) immediately following consummation
of the Dex Merger, each of Newco, SuperMedia and Spruce Acquisition Sub, Inc., a
direct wholly-owned subsidiary of Newco (“Merger Sub”), desire to merge Merger
Sub with and into SuperMedia, with SuperMedia as the surviving entity (the
“SuperMedia Merger” and together with the Dex Merger, the “Proposed Merger”),
each in accordance with the Amended and Restated Agreement and Plan of Merger
among Dex, Newco, SuperMedia and Merger Sub, dated as of December 5, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”);

 

WHEREAS, after giving effect to the Proposed Merger, SuperMedia will become a
direct, wholly-owned subsidiary of Newco, and Newco will become the Ultimate
Parent;

 

--------------------------------------------------------------------------------


 

WHEREAS, to effectuate the Proposed Merger and the transactions related thereto,
the Dex Parties have requested certain amendments to the Credit Agreements, all
of which are conditions precedent to the consummation of the Proposed Merger
(the “Amended and Restated Credit Agreements”; together with the Proposed Merger
and the transactions related thereto, the “Transaction”);

 

WHEREAS, the Dex Parties have requested that the Lenders execute and deliver
this Support Agreement to evidence their support for the Transaction (including
the Amended and Restated Credit Agreements), whether the Transaction is
consummated out-of-court or pursuant to a prepackaged chapter 11 plan of
reorganization of the Dex Parties under the Bankruptcy Code, as provided herein;

 

WHEREAS, the Consenting Lenders under their respective Credit Agreements are
willing to enter into the Amended and Restated Credit Agreements as more
particularly described in the term sheets annexed hereto as Exhibits D, E and F
(collectively, the “Amendment Term Sheets”), subject to the terms and conditions
set forth herein;

 

WHEREAS, to effectuate the Proposed Merger and the transactions related thereto,
SuperMedia and certain of its subsidiaries (the “SuperMedia Parties”) have
requested certain amendments to the SuperMedia Credit Agreement, which are
conditions precedent to the consummation of the Proposed Merger (the “SuperMedia
Amendments”);

 

WHEREAS, the SuperMedia Parties have requested that the SuperMedia Lenders
execute and deliver a support and waiver agreement to evidence their support for
the SuperMedia Amendments, the Proposed Merger and the transactions related
thereto, whether consummated out-of-court or pursuant to a prepackaged chapter
11 plan of reorganization of the SuperMedia Parties under the Bankruptcy Code,
as provided in the SuperMedia Support Agreement (as defined below);

 

WHEREAS, certain SuperMedia Lenders (the “Consenting SuperMedia Lenders”) are
willing to enter into the SuperMedia Amendments as more particularly described
on Exhibit D to the Support and Limited Waiver Agreement among the SuperMedia
Parties and the Consenting SuperMedia Lenders, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “SuperMedia
Support Agreement”), a copy of which is annexed hereto as Exhibit B, subject to
the terms and conditions of the SuperMedia Support Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Party, intending to be legally bound, agrees as follows:

 

Section 1.      Definitions.

 

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in each of the Credit Agreements, as applicable.  As used in
this Support Agreement, the following terms have the meanings specified below:

 

“Adequate Protection” means customary adequate protection granted to secured
parties in chapter 11 cases of the size and type of the Chapter 11 Cases if the
Prepackaged Alternative is applicable, including current pay cash interest at
the non-default rate specified in the applicable Credit Agreement for accrued
and unpaid interest as of the Petition Date and for interest accruing after the
Petition Date, scheduled amortization and other mandatory prepayments (other
than as a result of the acceleration of the Loans upon the commencement of the
Chapter 11 Cases) in the amounts and on the dates required under the applicable
Credit Agreement, cash payments due under Swap Agreements in the ordinary course
and

 

2

--------------------------------------------------------------------------------


 

at the non-default rate set forth in the applicable Swap Agreement (to the
extent such Swap Agreement has not been terminated in accordance with the
Bankruptcy Code), adequate protection liens, superpriority administrative claims
and current payment of ongoing professional fees and expenses (including legal
counsel fees and financial advisor fees) of the Administrative Agents.

 

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, as
amended.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local and chambers rules of the Bankruptcy Court.

 

“Bankruptcy Threshold” has the meaning set forth in Section 3.1(a)(4).

 

“Bankruptcy Threshold Date” means 5:00 p.m. (New York City time) on December 21,
2012; provided that Dex and the Administrative Agents may extend such date one
or more times to a date no later than the 40th day after the Support Agreement
Effective Date.

 

“Chapter 11 Cases” means reorganization cases filed by the Dex Parties in
accordance with and subject to the terms of this Support Agreement.

 

“Claims” means, subject to and without limiting Section 8.7(c), with respect to
each Consenting Lender, such Consenting Lender’s claims (as defined in section
101(5) of the Bankruptcy Code) arising under the applicable Credit
Agreement(s) against the applicable Dex Party(ies) set forth on such Consenting
Lender’s signature page hereto or Lender Joinder, as applicable, and as may be
acquired after the date of such signature page or Lender Joinder, as applicable;
provided that if there is any discrepancy in the principal amount of Loans set
forth on a Consenting Lender’s signature page hereto and the principal amount of
Loans held by such Consenting Lender as reflected in the applicable
Administrative Agent’s Register, the principal amount set forth on such Register
shall be conclusive for purposes of this Support Agreement absent manifest
error.

 

“Confirmation Order” means an order of the Bankruptcy Court entered on the
docket in the Chapter 11 Cases, in form and substance reasonably satisfactory to
the Administrative Agents, approving the Disclosure Statement and confirming the
Plan.

 

“Consenting Lenders” means the Lenders from time to time party to this Support
Agreement (including by the execution and delivery of a Lender Joinder). 
“Consenting Lenders” shall not include any Lender who has become a party to this
Support Agreement but thereafter materially breaches its obligations hereunder,
which breach has not been waived or cured pursuant to the terms hereof.

 

“Definitive Bankruptcy Documentation” means, in the event the Parties effectuate
the Transaction pursuant to the Prepackaged Alternative, the Plan, the Plan
Supplement (as defined in the Plan), the Disclosure Statement, the Confirmation
Order and the First Day Motions, including any amendments, modifications or
supplements made from time to time thereto, which in each case are
(x) materially consistent with this Support Agreement and the Plan in the form
annexed hereto as Exhibit A and (y) except as otherwise provided herein, in form
and substance reasonably satisfactory to the Dex Parties, the Administrative
Agents and the Majority Documentation Lenders.  All references herein to the
Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order or
the First Day Motions shall mean those documents in a form that constitutes
Definitive Bankruptcy Documentation.

 

3

--------------------------------------------------------------------------------


 

“Definitive Documentation” means, collectively, the Definitive Bankruptcy
Documentation and the Definitive Loan Documentation.

 

“Definitive Loan Documentation” means the definitive agreements and documents,
other than Definitive Bankruptcy Documentation, referenced in or contemplated by
the Amendment Term Sheets, the Amended and Restated Credit Agreements, or as
otherwise may be reasonably necessary to effectuate the Amended and Restated
Credit Agreements, including guarantee and collateral agreements, a shared
guarantee and collateral agreement, a subordinated guarantee agreement, an
intercreditor and collateral agency agreement, a shared services agreement,
amended tax sharing agreements, intellectual property escrow and license
agreements, including any amendments, modifications or supplements made from
time to time thereto, which definitive agreements and documents in each case are
(x) materially consistent with the Amendment Term Sheets and (y) except as
otherwise provided herein, in form and substance reasonably satisfactory to the
Dex Parties, the Administrative Agents and the Majority Documentation Lenders. 
All references herein to the Amendment Term Sheets, Amended and Restated Credit
Agreements, or any of the other agreements referred to in this definition shall
mean those agreements in a form that constitutes Definitive Loan Documentation.

 

“Disclosure Statement” means a disclosure statement to be provided to the
Lenders relating to the Plan that complies with sections 1125 and 1126(b) of the
Bankruptcy Code and is in form and substance reasonably satisfactory to the
Administrative Agents.

 

“First Day Motions” means customary motions, applications and related proposed
orders filed by chapter 11 debtors and debtors in possession in chapter 11 cases
of the size and type of the Chapter 11 Cases if the Prepackaged Alternative is
applicable, including motions seeking approval of (i) prepackaged plan
scheduling procedures, (ii) consensual use of the Secured Parties’ cash
collateral and the provision of Adequate Protection to the Secured Parties and
(iii) continued use of the Dex Parties’ cash management system, which motions,
applications and associated proposed orders shall be in form and substance
reasonably satisfactory to the Administrative Agents.

 

“Joining Lender Party” means a (i) transferee of Claims that executes and
delivers a Lender Joinder to the applicable Administrative Agent and the Dex
Parties at least five (5) Business Days prior to the relevant Transfer or
(ii) Lender that executes and delivers a Lender Joinder to the applicable
Administrative Agent and the Dex Parties after the Bankruptcy Threshold Date.

 

“Lender Joinder” means a joinder to this Support Agreement, substantially in the
form annexed hereto as Exhibit C.

 

“Majority Documentation Lenders” means, as of any date of determination, the
majority by number of the Consenting Lenders set forth on Schedule 2 excluding
the Administrative Agents (and, for the avoidance of doubt, not such Consenting
Lenders’ successors or assigns and not any Consenting Lender that is no longer
bound by this Support Agreement pursuant to the terms hereof) that exercise
their consent or approval rights as of such date of determination in accordance
with the terms of this Support Agreement.

 

“Material Adverse Effect” means a material adverse effect, on (i) the business,
property, material agreements, liabilities, financial condition or results of
operation of (x) Dex East and the Subsidiaries (as defined in the Dex East
Credit Agreement), taken as a whole, (y) Dex West and the Subsidiaries (as
defined in the Dex West Credit Agreement), taken as a whole or (z) RHD and the
Subsidiaries (as defined in the RHD Credit Agreement), taken as a whole,
(ii) the validity or the enforceability of any of the Credit Agreements or any
of the other Loan Documents or the rights and remedies of the Administrative
Agents and the Lenders under any of the Loan Documents, (iii) the validity or
the enforceability of this Support

 

4

--------------------------------------------------------------------------------


 

Agreement or (iv) the validity or the enforceability of the Merger Agreement or
the ability of the Dex Parties to consummate the Proposed Merger.

 

“Petition Date” means the date on which the Chapter 11 Cases are commenced.

 

“Person” means a “person” as defined in Section 101(41) of the Bankruptcy Code.

 

“Plan” means a joint, prepackaged chapter 11 plan of reorganization (including
any Exhibits, Annexes and Schedules thereto) for the Dex Parties that
effectuates the Transaction, substantially in the form annexed hereto as
Exhibit A.

 

“Plan Effective Date” means the date that is the first Business Day after the
date of satisfaction or, subject to the prior written consent of the
Administrative Agents, which consent may not be unreasonably withheld, waiver,
of the conditions to effectiveness of the Plan as set forth therein.

 

“Prepackaged Alternative” means Dex’s election pursuant to Section 2.1(a)(ii) to
effectuate the Transaction by commencing the Chapter 11 Cases and seeking
confirmation by the Bankruptcy Court of the Plan.

 

“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers claims against the Dex Parties (including debt
securities, the Loans or other debt) or enter with customers into long and short
positions in claims against the Dex Parties (including debt securities, the
Loans or other debt), in its capacity as a dealer or market maker in such claims
against the Dex Parties and (ii) is in fact regularly in the business of making
a market in claims against issuers or borrowers (including debt securities or
other debt).

 

“Required Consenting Lenders” means (i) Consenting Lenders holding greater than
66 2/3% of the aggregate outstanding principal amount of the Loans under the Dex
East Credit Agreement that are held by Consenting Lenders, (ii) Consenting
Lenders holding greater than 66 2/3% of the aggregate outstanding principal
amount of the Loans under the Dex West Credit Agreement that are held by
Consenting Lenders and (iii) Consenting Lenders holding greater than 66 2/3% of
the aggregate outstanding principal amount of the Loans under the RHD Credit
Agreement that are held by Consenting Lenders.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.1(c)(1).

 

“Solicitation Commencement Date” means the date the Dex Parties’ claims and
solicitation agent first distributes the Disclosure Statement and ballots to the
Lenders to solicit acceptances of the Plan from the Lenders.

 

“Solicitation End Date” means the 30th day after the Solicitation Commencement
Date.

 

“Support Agreement Effective Date” means the date upon which all the conditions
set forth in Section 4 are satisfied or waived by the Administrative Agents,
except that the consent of the Dex Parties shall also be required to waive
satisfaction of the condition set forth in Section 4(b) and (f).

 

“Termination Date” means (i) with respect to the Termination Events in
Section 3.1(a), the date of the occurrence of such Termination Event and
(ii) with respect to the Termination Events in Sections

 

5

--------------------------------------------------------------------------------


 

3.1(b),(c) and (d), the date of expiration (without waiver) of the ten
(10) Business Day cure period if the applicable Termination Event shall not have
been cured.

 

“Termination Event” means any event set forth in Section 3.1.

 

“Transfer” means, with respect to any Claim, the sale, assignment or transfer
thereof.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (b) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Support Agreement in its entirety and not to any particular provision hereof and
(c) all references herein to Articles, Sections, Exhibits, Annexes and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits, Annexes
and Schedules to, this Support Agreement.

 

Section 2.                  Transaction, Plan and Definitive Documentation.

 

2.1                               Support of Transaction, Plan and Definitive
Documentation.

 

(a)                                 Until the Termination Date, the Dex Parties,
jointly and severally, agree to:

 

(i)                                     take any and all reasonably necessary
and appropriate actions (including obtaining requisite corporate approvals)
consistent with their obligations under the Merger Agreement and this Support
Agreement in furtherance of the Transaction and, if applicable, the confirmation
and consummation of the Plan;

 

(ii)                                  take any and all reasonably necessary and
appropriate actions to obtain executed signature pages to the Amended and
Restated Credit Agreements and this Support Agreement from Lenders holding 100%
of the aggregate outstanding principal amount of Loans under each Credit
Agreement; provided that Dex may, at its option, elect to effectuate the
Transaction through the Prepackaged Alternative and the Plan and that, for the
avoidance of doubt, if Dex has elected the Prepackaged Alternative, all of the
Dex Parties shall be deemed to have elected the Prepackaged Alternative; and

 

(iii)                               take any and all reasonably necessary and
appropriate actions (including obtaining requisite corporate approvals) to
(A) in conjunction with the distribution of the Disclosure Statement, solicit
votes from Lenders to accept the Plan and (B) in the event the Dex Parties elect
to effectuate the Transaction pursuant to the Prepackaged Alternative
(i) commence the Chapter 11 Cases by filing voluntary petitions under the
Bankruptcy Code in the Bankruptcy Court, (ii) file and seek approval on an
interim and final (to the extent applicable) basis of First Day Motions, and
(iii) file the Plan and Disclosure Statement with the Bankruptcy Court on the
Petition Date and seek approval of the Disclosure Statement and confirmation of
the Plan.  The Dex Parties shall, except where it is not reasonably practicable,
provide draft copies of all motions or applications and other documents any of
the Dex Parties intends to file with the Bankruptcy Court

 

6

--------------------------------------------------------------------------------


 

after the Petition Date to counsel for the Administrative Agents at least three
(3) Business Days prior to the date when the Dex Parties intend to file any such
motion, application or document and shall consult in good faith with such
counsel regarding the form and substance of any such proposed filing with the
Bankruptcy Court.

 

(b)                                 Until the Termination Date, the Consenting
Lenders, severally and not jointly, agree to:

 

(i)                                     support and take any and all reasonably
necessary and appropriate actions in furtherance of consummation of the Amended
and Restated Credit Agreements and the effectiveness of this Support Agreement;

 

(ii)                                  subject to receipt of the Disclosure
Statement and solicitation in accordance with section 1126(b) of the Bankruptcy
Code and subject to Section 7 hereof, (x) timely vote its Claims to accept the
Plan (and to the extent any direction is requested with respect to voting of any
claim held by a Consenting Lender for trades not settled (but which claims will
be bound by the terms hereof upon the closing of such trade) to timely direct
the vote of such claims to accept the Plan in accordance with market convention)
and (y) not change or withdraw (or cause to be changed or withdrawn) such vote,
unless the Plan is modified in a manner (A) materially inconsistent with the
Plan in the form annexed hereto as Exhibit A and the Amendment Term Sheets or
(B) that materially adversely affects the rights of the Consenting Lenders under
this Support Agreement; and

 

(iii)                               in the event the Dex Parties elect to
effectuate the Transaction pursuant to the Prepackaged Alternative, (A) support
approval of the Disclosure Statement and confirmation of the Plan (and not
object to approval of the Disclosure Statement or confirmation of the Plan, or
support the efforts of any other Person to oppose or object to, approval of the
Disclosure Statement or confirmation of the Plan), unless the Plan is modified
in a manner (x) materially inconsistent with the Plan in the form annexed hereto
as Exhibit A and the Amendment Term Sheets or (y) that materially adversely
affects the rights of the Consenting Lenders under this Support Agreement,
(B) support (and not object to or support the efforts of any other Person to
oppose or object to) the First Day Motions, (C) refrain from taking any action
not required by law that is inconsistent with, or that would materially delay or
impede approval, confirmation or consummation of the Plan or that is otherwise
inconsistent with the express terms of this Support Agreement, the Plan in the
form annexed hereto as Exhibit A and the Amendment Term Sheets, unless such
action is taken in response to an action taken by a Dex Party that is
inconsistent with the terms of this Support Agreement, and (D) not, directly or
indirectly, propose, support, solicit, encourage, or participate in the
formulation of any plan of reorganization or liquidation in the Chapter 11 Cases
other than the Plan.

 

For the avoidance of doubt, and without limiting any of the Dex Parties’ rights
under the Merger Agreement, each of the Dex Parties also agrees, severally and
not jointly, that, until the Termination Date, it will not take any action (or
refrain from taking an action) that, directly or indirectly, would in any
material respect interfere with, delay, impede, or postpone or take any other
action that interferes with, the implementation of the Transaction and, if
necessary, confirmation and consummation of the Plan.

 

7

--------------------------------------------------------------------------------


 

Section 3.                  Termination.

 

3.1                               Termination Events.

 

(a)                                 Automatic Termination. This Support
Agreement, and the obligations of all Parties hereunder, shall terminate
automatically without any further action or notice:

 

(1)         if Dex has provided the Administrative Agents with the notice
contemplated in clause (ii) of Section 3.1(c)(9), and the Amended and Restated
Credit Agreements are not consummated and effective pursuant to the terms of the
Definitive Loan Documentation on or prior to (a) the 130th day after the Support
Agreement Effective Date in the event that the SuperMedia Parties have not
commenced Chapter 11 Cases (as defined in the SuperMedia Support Agreement), or
(b) the 190th day after the Support Agreement Effective Date in the event that
SuperMedia has commenced Chapter 11 Cases (as defined in the SuperMedia Support
Agreement);

 

(2)         on the 100th day after the Support Agreement Effective Date if
(x) based on the Administrative Agents’ Registers as of such date, the
Consenting Lenders hold less than 100% of the aggregate outstanding principal
amount of the Loans under one or more of the Credit Agreements and (y) prior
thereto, the Solicitation Commencement Date has not occurred;

 

(3)         on the date on which each of the Amended and Restated Credit
Agreements has become effective in accordance with its terms (which, if the
Transaction is effectuated pursuant to the Prepackaged Alternative, shall be the
Plan Effective Date);

 

(4)         on the Bankruptcy Threshold Date, unless the Administrative Agents
and the Dex Parties have received executed signature pages to this Support
Agreement from (i) more than 50% of the Lenders under each of the Credit
Agreements and (ii) Lenders holding no less than 66 2/3% of the aggregate
outstanding principal amount of the Loans under each of the Credit Agreements
(the thresholds set forth in clauses (i) and (ii) above, collectively, the
“Bankruptcy Threshold”);

 

(5)         upon the commencement of any of the Chapter 11 Cases prior to
(x) the Solicitation Commencement Date or (y) the Solicitation End Date;

 

(6)         on the date on which any court of competent jurisdiction or other
competent governmental or regulatory authority issues a ruling or an order
making illegal or otherwise restricting, preventing or prohibiting the
consummation of the Proposed Merger, the Amended and Restated Credit Agreements,
the SuperMedia Amendments or any other aspect of the Transaction; provided that
any such ruling or order remains in effect for a period of five (5) Business
Days following its issuance or entry;

 

(7)         upon the occurrence of the Termination Date under and as defined in
the SuperMedia Support Agreement;

 

(8)         if the Dex Parties have commenced the Chapter 11 Cases:

 

(i)                                     on the date on which any of the Chapter
11 Cases shall be dismissed or converted to a chapter 7 case, or a chapter 11
trustee, a responsible officer, or an examiner with enlarged powers relating to
the operation of

 

8

--------------------------------------------------------------------------------


 

the businesses of any of the Dex Parties (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) shall be appointed in any of
the Chapter 11 Cases or any of the Dex Parties shall file a motion or other
request for any such relief;

 

(ii)                                  upon the entry of any order in the Chapter
11 Cases terminating any Dex Party’s exclusive right to file a plan of
reorganization pursuant to section 1121 of the Bankruptcy Code; or

 

(iii)                               if any Dex Party’s consensual use of cash
collateral of the Secured Parties is terminated in accordance with an interim or
final cash collateral order entered in the Chapter 11 Cases as required pursuant
to Section 3.1(c)(11);

 

(9)         upon the termination of the Merger Agreement pursuant to its terms
(after giving effect to any applicable grace or cure period specified therein);
and

 

(10)  on the date the Dex Parties or the Consenting Lenders elect to terminate
this Support Agreement in accordance with clause (y) of Section 8.13.

 

(b)                                 Termination After Breach.  Subject to the
immediately succeeding sentence, this Support Agreement, and the obligations of
all Parties hereunder shall terminate ten (10) Business Days after the Dex
Parties or the Administrative Agents (on behalf of or upon the direction of the
Required Consenting Lenders) give written notice of a material breach of any of
the undertakings, representations, warranties or covenants of this Support
Agreement by the Dex Parties (in the case of notice from the Administrative
Agents) or any Consenting Lender (in the case of notice from the Dex Parties),
and such breach shall not have been cured or waived by the Dex Parties or such
Consenting Lender, as the case may be, in the ten (10) Business Day period after
the receipt by the Administrative Agents or the Dex Parties, as the case may be,
of such notice (it being understood that the Parties’ obligations under
Section 2.1 shall be deemed material in all events).  Other than as set forth in
Section 3.1(d), if any Consenting Lender shall breach its obligations under this
Support Agreement, the Termination Event arising as a result of such act or
omission shall apply only to such Consenting Lender, and this Support Agreement
shall otherwise remain in full force and effect with respect to the Dex Parties
and all other Consenting Lenders.

 

(c)                                  Termination After Specified Events.  This
Support Agreement, and the obligations of all Parties hereunder shall terminate,
ten (10) Business Days after the occurrence of any of the following events if
such event has not been cured by the Dex Parties or waived by the Administrative
Agents and the Required Consenting Lenders in accordance with Section 8.12
within such ten (10) Business Day period:

 

(1)         on the third (3rd) day after the Support Agreement Effective Date,
unless prior thereto Dex shall have filed with the SEC its registration
statement on Form S-4 including a proposed joint proxy statement/prospectus and
disclosure statement (collectively, the “SEC Documents”) with respect to the
Proposed Merger and the Merger Agreement, each in form and substance reasonably
satisfactory to the Administrative Agents;

 

9

--------------------------------------------------------------------------------


 

(2)         at 11:59 p.m. (New York City time) on December 16, 2012 (provided
that Dex and the Administrative Agents may, by mutual agreement, extend such
date one or more times to end no later than the 35th day after the Support
Agreement Effective Date, unless prior thereto the proposed Amended and Restated
Credit Agreements (excluding exhibits and schedules thereto) have been made
available to the Lenders;

 

(3)         on the 55th day after the Support Agreement Effective Date, unless
prior thereto the Definitive Loan Documentation (other than the Amended and
Restated Credit Agreements) has been made available to the Lenders;

 

(4)         on the 75th day after Dex has filed the SEC Documents with the SEC,
unless prior thereto the SEC has declared the registration statement effective
for purposes of the proposed Dex Stockholder Approval (as defined in the Merger
Agreement);

 

(5)         on the fifth (5th) Business Day after the effective date of the
registration statement, unless prior thereto the Dex Parties have commenced
solicitation of the Dex Stockholder Approval (as defined in the Merger
Agreement);

 

(6)         if the Solicitation Commencement Date is not the same date as the
date the Dex Parties have commenced solicitation of the Dex Stockholder
Approval;

 

(7)         on the Solicitation Commencement Date, unless on or prior thereto
the Dex Parties have made available to the Lenders the proposed Plan, Disclosure
Statement and other solicitation materials;

 

(8)         on the 10th day after the Solicitation Commencement Date, unless
prior thereto the proposed Definitive Bankruptcy Documentation (other than the
Plan, the Disclosure Statement and the other solicitation materials) has been
made available to the Lenders; provided that, for the avoidance of doubt, such
proposed Definitive Bankruptcy Documentation (other than the Plan, the
Disclosure Statement and the other solicitation materials) shall be subject to
(i) continuing review and modification by Dex and its advisors and (ii) clauses
(x) and (y) of the definition of “Definitive Bankruptcy Documentation”);

 

(9)         on the fifth (5th) Business Day after the Solicitation End Date,
unless prior thereto (i) the Chapter 11 Cases have been commenced or (ii) Dex
has provided written notice to the Administrative Agents that (x) Lenders
holding 100% of the aggregate outstanding principal amount of Loans under each
of the Credit Agreements have agreed to the Amended and Restated Credit
Agreements and have executed and delivered this Support Agreement as of the date
of such notice, (y) each of the Dex Stockholder Approval and the SuperMedia
Stockholder Approval (each as defined in the Merger Agreement) has been
obtained, and (z) the Dex Parties have elected to effectuate the Transaction
out-of-court;

 

(10)  the Dex Parties’ failure to file the Plan and the Disclosure Statement
with the Bankruptcy Court on the Petition Date;

 

(11)  the failure of the Bankruptcy Court, subject to the Bankruptcy Court’s
schedule, to enter in the Chapter 11 Cases (A) within three (3) Business Days
after the Petition Date, an interim order,  and (B) on or prior to the 40th day
after the Petition Date (unless the Plan Effective Date has occurred), a final
order, under Sections 105, 361, 362, 363

 

10

--------------------------------------------------------------------------------


 

and 552 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014, and in
form and substance reasonably satisfactory to the Administrative Agents,
authorizing the Dex Parties to use the cash collateral of, and granting Adequate
Protection to, the Secured Parties, and, in the case of the interim order,
scheduling a final hearing pursuant to Bankruptcy Rule 4001(B);

 

(12) the failure of the Bankruptcy Court, subject to the Bankruptcy Court’s
schedule, to enter in the Chapter 11 Cases (A) within three (3) Business Days
after the Petition Date, an interim order, and (B) on or prior to the 40th day
after the Petition Date (unless the Plan Effective Date has occurred), a final
order, in form and substance reasonably satisfactory to the Administrative
Agents, approving the Dex Parties’ cash management systems;

 

(13) the 50th day after the Petition Date, unless prior thereto the Bankruptcy
Court has entered the Confirmation Order, subject to the Bankruptcy Court’s
schedule;

 

(14) the 15th day after entry of the Confirmation Order approving the Plan,
unless prior thereto the Plan Effective Date has occurred;

 

(15) the Dex Parties take any of the following actions: (A) withdrawing the
Plan, (B) publicly announcing their intention not to proceed with the Plan, or
(C) filing any motion, pleading, plan of reorganization and/or disclosure
statement that, in the reasonable judgment of the Administrative Agents (x) is
materially inconsistent with the Plan in the form annexed hereto as Exhibit A or
this Support Agreement (including the Amendment Term Sheets) or (y) materially
adversely affects the rights of the Consenting Lenders under this Support
Agreement;

 

(16) the Bankruptcy Court grants relief that, in the reasonable judgment of the
Administrative Agents (x) is materially inconsistent with this Support Agreement
(including the Amendment Term Sheets) or (y) materially adversely affects the
rights of the Consenting Lenders under this Support Agreement;

 

(17) if any change, effect, event, occurrence, development, circumstance or
state of facts occurs that has or would reasonably be expected to have a
Material Adverse Effect;

 

(18) the occurrence of an Event of Default under any of the Credit Agreements
(other than as a result of the occurrence of an event specified in section
365(e)(1)(A) of the Bankruptcy Code, commencement of the Chapter 11 Cases or a
cross-default arising therefrom);

 

(19) either (1) a filing by any Dex Party of any motion, application or
adversary proceeding challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of, the Obligations (as
defined in each of the Credit Agreements) or the liens securing the Obligations
or asserting any other cause of action against and/or with respect to the
Obligations, the prepetition liens securing the Obligations, the Administrative
Agents or any of the Consenting Lenders (or if any Dex Party supports any such
motion, application or adversary proceeding commenced by any third party or
consents to the standing of any such third party), or (2) the entry of an order
of the Bankruptcy Court granting relief with respect to any of the foregoing
claims or causes of action;

 

11

--------------------------------------------------------------------------------


 

(20) the amendment or modification of, or the filing of a pleading by any of the
Dex Parties that seeks to amend or modify, the Plan, the Disclosure Statement or
any documents related to the Plan (excluding, however, an amendment or
modification to Section 8.3 or Section 8.4 of the Plan, or to a defined term
used therein, including under the Confirmation Order, if and to the extent
directed by the Bankruptcy Court), which amendment, modification or filing, in
the reasonable judgment of the Administrative Agents (x) is materially
inconsistent with the Plan in the form annexed hereto as Exhibit A or this
Support Agreement (including the Amendment Term Sheets) or (y) materially
adversely affects the rights of the Consenting Lenders under this Support
Agreement;

 

(21) (A) the amendment or modification of, or the filing of a pleading by any of
the SuperMedia Parties that seeks to amend or modify, the Plan (as defined in
the SuperMedia Support Agreement), the Disclosure Statement (as defined in the
SuperMedia Support Agreement), or any documents related to the Plan (as defined
in the SuperMedia Support Agreement) (excluding, however, an amendment or
modification to Section 8.3 or Section 8.4 of such Plan, or to a defined term
used therein, including under the Confirmation Order, as defined in the
SuperMedia Support Agreement, if and to the extent directed by the Bankruptcy
Court), which amendment, modification or filing, in the reasonable judgment of
the Dex Parties or the Administrative Agents, as applicable, (x) is materially
inconsistent with the terms of the Transaction or this Support Agreement or
(y) materially adversely affects the rights of the Dex Parties or the Consenting
Lenders, as applicable, under this Support Agreement; or (B) the amendment,
modification or supplement of the SuperMedia Support Agreement or the waiver of
any terms thereof other than in accordance with Section 8.12; or

 

(22) upon the occurrence of a “Termination Event” under and as defined in the
SuperMedia Support Agreement (it being understood that, for the avoidance of
doubt, a Termination Event occurring under Section 3.1(a) of the SuperMedia
Support Agreement shall result in a Termination Date under this Support
Agreement without any opportunity to cure or waive such Termination Event).

 

(d)                                 Bankruptcy Threshold Termination.  After the
Bankruptcy Threshold Date, this Support Agreement, and the obligations of all
Parties hereunder, shall terminate on the 10th Business Day after the receipt by
the Administrative Agents from the Dex Parties, or the Dex Parties from the
Administrative Agents, as the case may be, of notice that the Bankruptcy
Threshold with respect to the Loans outstanding under any Credit Agreement is no
longer satisfied; provided that this Support Agreement shall not terminate if,
on the 10th Business Day after such notice is received, the Bankruptcy Threshold
with respect to the Loans outstanding under each Credit Agreement is satisfied.

 

3.2                               Effect of Termination; Termination Event
Procedures.

 

(a)                                 Each of the Dex Parties hereby agrees that
the automatic stay arising pursuant to section 362 of the Bankruptcy Code in the
event the Chapter 11 Cases are commenced shall be deemed waived or modified for
purposes of providing notice or exercising rights hereunder.

 

(b)                                 Upon the Termination Date, any and all
ballots with respect to the Plan and signature page(s) to the Amended and
Restated Credit Agreements delivered by each Consenting Lender prior to such
Termination Date shall be immediately withdrawn, and such ballots and signature
pages, as the case may be, shall be deemed to be null and void for all

 

12

--------------------------------------------------------------------------------


 

purposes (with respect to the ballots, as expressly set forth therein) and shall
not be considered or otherwise used in any manner by the Parties; provided that
within five (5) Business Days after the Termination Date any Consenting Lender,
on behalf of itself and no other Consenting Lender, may advise the Dex Parties
in writing (with a copy to the Administrative Agents) that such Consenting
Lender’s ballot, signature page(s) to the Amended and Restated Credit Agreements
and signature page or Lender Joinder hereto continue to be effective and are not
withdrawn.

 

Section 4.                  Conditions Precedent to Support Agreement.

 

The obligations of the Parties and the effectiveness hereof (other than
Section 8.7(b) hereof) are subject to satisfaction of each of the following
conditions:

 

(a)                                 receipt by the Administrative Agents of an
executed signature page to this Support Agreement by Dex on behalf of itself and
all of the other Dex Parties;

 

(b)                                 receipt by the Administrative Agents and the
Dex Parties of executed signature pages to this Support Agreement by the Lenders
set forth on Schedule 2 attached hereto;

 

(c)                                  receipt by the Administrative Agents of
resolutions from each Dex Party evidencing the corporate or similar
organizational authority of such Dex Party to execute, deliver and perform its
obligations under this Support Agreement;

 

(d)                                 receipt by the Administrative Agents of a
certificate dated as of the Support Agreement Effective Date from an authorized
officer of each Dex Party certifying the names and true signatures of the
officers of such Dex Party authorized to sign this Support Agreement;

 

(e)                                  receipt by the Administrative Agents of a
certificate dated as of the Support Agreement Effective Date from an authorized
officer of each Dex Party certifying that the representations and warranties of
such Dex Party set forth in this Support Agreement are true and correct;

 

(f)                                   the SuperMedia Support Agreement shall
have become effective by its terms and shall be in full force and effect or
shall become effective simultaneously with the occurrence of the Support
Agreement Effective Date;

 

(g)                                  receipt by the Administrative Agents of a
certificate dated as of the Support Agreement Effective Date from an authorized
officer of each Dex Party that is a party to the Merger Agreement certifying
that the Merger Agreement is in full force and effect and no party thereto has
received notice of a breach of the terms, covenants, agreements, representations
or warranties thereto; and

 

(h)                                 receipt by the Administrative Agents’
counsel and financial advisors of all reasonable outstanding, invoiced fees and
expenses through the Support Agreement Effective Date.

 

Section 5.                  Representations, Warranties and Covenants.

 

5.1                               Power and Authority.

 

Each Consenting Lender, severally and not jointly, and each of the Dex Parties,
jointly and severally, represents, warrants and covenants that, as of the
Support Agreement Effective Date (or, in the

 

13

--------------------------------------------------------------------------------


 

case of Consenting Lenders executing and delivering signature pages hereto after
the Support Agreement Effective Date but prior to the Bankruptcy Threshold Date,
as of the date of its execution and delivery of its signature page hereto),
(i) such Party has and shall maintain all requisite corporate, partnership, or
limited liability company power and authority to enter into this Support
Agreement and to perform under the Amended and Restated Credit Agreements and
(ii) the execution and delivery of this Support Agreement and the performance of
its obligations hereunder have been duly authorized by all necessary action on
its part.

 

5.2                               Enforceability.

 

Each Consenting Lender, severally and not jointly, and each of the Dex Parties,
jointly and severally, represents, warrants and covenants that this Support
Agreement is the legally valid and binding obligation of it, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

5.3                               No Material Misstatement or Omission.

 

The Dex Parties, jointly and severally, represent, warrant and covenant that the
joint proxy statement / prospectus and disclosure statement constituting a part
of the registration statement on Form S-4 filed with the SEC on or about
December 6, 2012 will not with respect to the information contained therein
relating to Dex, as of the date such registration statement is declared
effective by the SEC, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made therein, in light of
the circumstances in which they are made, not materially misleading.  The
projections and pro forma financial information contained in the joint proxy
statement / prospectus and disclosure statement are based upon good faith
estimates and assumptions believed by the Dex Parties to be reasonable at the
time made in light of the circumstances under which such estimates and
assumptions were made, it being recognized by the Administrative Agents and the
Consenting Lenders that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein in a material amount.

 

5.4                               Governmental Consent; No Conflicts.

 

Each of the Dex Parties, jointly and severally, represents, warrants and
covenants that, as of the Support Agreement Effective Date, the execution,
delivery, and performance by it of this Support Agreement (a) does not and shall
not require any registration or filing with, consent or approval of, or notice
to, or other action to, with, or by, any Federal, state, or other governmental
authority or regulatory body, except (i) such filings as may be necessary and/or
required for disclosure by the SEC and applicable state securities or “blue sky”
laws and (ii) any filings in connection with the Chapter 11 Cases, including the
approval of the Disclosure Statement and confirmation of the Plan, (b) will not
violate any applicable law or regulation or the charter, limited liability
company agreement, by-laws or other organizational documents of any of the Dex
Parties or any order of any governmental authority and (c) will not violate or
result in a default under the Merger Agreement or that certain Indenture, dated
as of January 29, 2010, between Dex and The Bank of New York Mellon, as trustee,
as such Indenture may be amended, supplemented or otherwise modified from time
to time.

 

5.5                               Ownership.

 

Each Consenting Lender, severally, and not jointly, represents, warrants and
covenants that:

 

14

--------------------------------------------------------------------------------


 

(a)                                 such Consenting Lender is the owner of the
Claims set forth on its signature page hereto or on the schedule attached to its
Lender Joinder (as applicable), or has and shall maintain the power and
authority to bind the legal and beneficial owner(s) of such Claims to the terms
of this Support Agreement;

 

(b)                                 such Consenting Lender (i) has and shall
maintain full power and authority to vote on its Claims and execute and deliver
its signature page(s) to the Amended and Restated Credit Agreements and this
Support Agreement or (ii) has received direction from the party having full
power and authority to vote on its Claims and execute and deliver its signature
page(s) to the Amended and Restated Credit Agreements and this Support
Agreement;

 

(c)                                  other than as permitted under this Support
Agreement, such Claims are and shall continue to be free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Lender’s performance of its obligations under this Support Agreement at the time
such obligations are required to be performed; and

 

(d)                                 such Consenting Lender has made no prior
Transfer, and has not entered into any other agreement to assign, sell,
participate, grant, convey or otherwise transfer, in whole or in part, any
portion of its right, title, or interest in any Claims held by such Consenting
Lender as of the date hereof that are inconsistent with, or in violation of, the
representations and warranties of such Consenting Lender herein, in violation of
its obligations under this Support Agreement or that would adversely affect in
any way such Consenting Lender’s performance of its obligations under this
Support Agreement at the time such obligations are required to be performed.

 

5.6                               Merger Agreement and Proposed Merger.

 

(a)                                 Each of the Dex Parties jointly and
severally represents, warrants and covenants that:

 

(1)         as of the Support Agreement Effective Date, except in connection
with the Merger Agreement and the Proposed Merger, such Dex Party (i) has not
resolved to engage in any merger, consolidation, asset sale, or the purchase or
acquisition of all or a substantial part of the assets of another Person and
(ii) has not been a party to any agreement or engaged in any discussions or
negotiations with any Person that is reasonably likely to lead to any merger,
consolidation, asset sale, or the purchase or acquisition of all or a
substantial part of the assets of another Person, in each case, which would be
material to the Dex Parties.

 

(2)         other than as a result of filing the Chapter 11 Cases to implement
the Transaction, its obligations hereunder and under the Merger Agreement do not
materially conflict with, or result in the breach of, or constitute a default
under, or result in or permit the termination or acceleration of, any material
contractual obligation of the Dex Parties.

 

(3)         the representations and warranties made in the Merger Agreement by
such Dex Party are true, correct and complete in all material respects as of the
Support Agreement Effective Date except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date
(except that any representation and warranty that is

 

15

--------------------------------------------------------------------------------


 

qualified as to “materiality” or “Material Adverse Effect” shall be true,
correct and complete in all respects as so qualified).

 

(b)                                 The Dex Parties shall not materially amend
or modify the Merger Agreement (as in effect on the Support Agreement Effective
Date), including Article V of the Merger Agreement, without the consent of the
Required Consenting Lenders; for the avoidance of doubt, termination of the
Merger Agreement shall not limit the effect of the termination provisions set
forth in this Support Agreement.  The Dex Parties shall not waive any material
obligation, material right or material condition under the Merger Agreement
without the consent of the Required Consenting Lenders.

 

(c)                                  Prior to consummation of the Proposed
Merger (whether consummated out-of-court or on the Plan Effective Date), the Dex
Parties shall comply with each of their material obligations under the Merger
Agreement (including Article V thereof).

 

(d)                                 Dex shall give the Administrative Agents
prompt written notice (and in any event, within one (1) Business Day) of Dex
receiving or giving any notice of a material event pursuant to the terms of the
Merger Agreement, including a notice of “Change in SuperMedia Recommendation”
(as defined in the Merger Agreement) or a notice of termination of the Merger
Agreement.

 

5.7                               Company Presentation.

 

No later than January 31, 2013, Dex (in conjunction with SuperMedia) shall make
a written and oral presentation to “private side” Lenders regarding potential
cost reduction initiatives and the integration initiative to be implemented
among Dex and SuperMedia in anticipation of and in connection with the Proposed
Merger, including, among others things, with respect to synergies, additional
potential cost reduction opportunities and digital products integration plans
that may be implemented prior to or after with the Proposed Merger.

 

5.8                               Financial Statements

 

From and after the Support Agreement Effective Date, and so long as this Support
Agreement is in effect (x) Dex East hereby authorizes and directs the Dex East
Agent to deliver the financial statements delivered pursuant to the Dex East
Credit Agreement to the Dex West Agent, the RHD Agent and the Administrative
Agent (as defined in the SuperMedia Support Agreement) for distribution by such
Administrative Agents to their respective lending syndicates, (y) Dex West
hereby authorizes and directs the Dex West Agent to deliver the financial
statements delivered pursuant to the Dex West Credit Agreement to the Dex East
Agent, the RHD Agent and the Administrative Agent (as defined in the SuperMedia
Support Agreement) for distribution by such Administrative Agents to their
respective lending syndicates and (z) RHD hereby authorizes and directs the RHD
Agent to deliver the financial statements delivered pursuant to the RHD
Agreement to the Dex East Agent, the Dex West Agent and the Administrative Agent
(as defined in the SuperMedia Support Agreement) for distribution by such
Administrative Agents to their respective lending syndicates.

 

Section 6.                  Remedies.

 

The Parties agree that any breach of this Support Agreement by the Dex Parties,
on the one hand, and the Consenting Lenders, on the other hand, would give rise
to irreparable damage for which monetary damages would not be an adequate
remedy.  Each Dex Party and each Consenting Lender accordingly agrees that the
Consenting Lenders and the Dex Parties, as the case may be, will be entitled to
enforce the

 

16

--------------------------------------------------------------------------------


 

terms of this Support Agreement by decree of specific performance without the
necessity of proving the inadequacy of monetary damages as a remedy and to
obtain injunctive relief against any breach or threatened breach.  The
Consenting Lenders and the Dex Parties, as the case may be, agree that such
relief will be their only remedy against the applicable other Party with respect
to any such breach, and that in no event will any Party be liable for monetary
damages.

 

Section 7.                  Acknowledgments.

 

This Support Agreement is the product of negotiations among the Parties,
together with their respective representatives.  Notwithstanding anything herein
to the contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  The Dex Parties will not solicit acceptances of the Plan from any
Consenting Lender until such Consenting Lender has been provided with a copy of
the Disclosure Statement.  Furthermore, no securities of any Dex Party are being
offered or sold hereby and this Support Agreement neither constitutes an offer
to sell nor a solicitation of an offer to buy any securities of any Dex Party.

 

Section 8.                  Miscellaneous Terms.

 

8.1                               Assignment; Transfer Restrictions.

 

(a)                                 Each Consenting Lender hereby agrees,
severally and not jointly, for so long as this Support Agreement shall remain in
effect as to it, not to Transfer any of its Claims, or convey, grant, issue or
sell any option or right to acquire any of its Claims or voting rights related
thereto or any other interest in any Claim against the Dex Parties, except to
(i) a party that is a Consenting Lender or (ii) a Joining Lender Party; provided
that any such Claims shall automatically be deemed to be subject to the terms of
this Support Agreement; provided further, that an entity or Person that
purchases a participation interest from a Consenting Lender (pursuant to
Section 9.04(c) of the Credit Agreements) shall not be required to execute and
deliver a Lender Joinder.  As a condition to the effectiveness of any such
Transfer, each Joining Lender Party shall indicate, on the signature page to its
Lender Joinder, the amount of Loans held by such Joining Lender Party.  With
respect to any Transfer effectuated in accordance with this Section 8.1(a), such
Joining Lender Party shall be deemed to be a Consenting Lender for purposes of
this Support Agreement.  For the avoidance of doubt, any sale of participations
(under Section 9.04(c) of the Credit Agreements) by a Consenting Lender of all
or a portion of such Consenting Lender’s rights or obligations under any of the
Credit Agreements (including all or a portion of the Loans owing to such
Consenting Lender) shall not relieve such Consenting Lender from its obligations
under this Support Agreement, including with respect to any such participation
(regardless of any instruction a transferee of such participation gives with
respect to voting or any other rights and obligations of the Consenting Lender
hereunder), to which such Consenting Lender shall remain bound subject to the
terms hereof.

 

(b)                                 Any purported Transfer or transaction
involving any Claim that does not comply with the procedures set forth in
Section 8.1(a) shall be deemed void ab initio.

 

(c)                                  Any Consenting Lender that Transfers all of
its Claims in accordance with Section 8.1(a) shall no longer be bound by this
Support Agreement.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing provisions of
this Section 8.1, any Consenting Lender may, at any time and without notice to
or consent from any other Party, pledge or grant a security interest in all or
any portion of its Claims or rights (including rights to payment of interest and
repayment of principal) under any of the Credit Agreements, as applicable, in
order to secure obligations of such Consenting Lender to a Federal Reserve Bank
or to secure obligations owed in connection with financing provided to such
Consenting Lender; provided that no such pledge or grant of a security interest
shall release such Consenting Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Consenting Lender as a Party
hereto.

 

(e)                                  This Support Agreement shall not preclude
any Consenting Lender from acquiring additional Loans; provided that any such
Loans shall automatically be deemed to be “Claims” subject to the terms of this
Support Agreement.

 

8.2                               No Third Party Beneficiaries.

 

This Support Agreement shall be solely for the benefit of the Administrative
Agents, the Dex Parties and each Consenting Lender.  No Person shall be a third
party beneficiary of this Support Agreement.

 

8.3                               Entire Agreement.

 

This Support Agreement, including Schedules, Exhibits, Annexes and the
Definitive Documentation, constitutes the entire agreement of the Parties with
respect to the subject matter of this Support Agreement, and supersedes all
other prior negotiations, agreements, and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Support
Agreement.

 

8.4                               Counterparts.

 

This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

8.5                               Settlement Discussions.

 

This Support Agreement (including the Amendment Term Sheets) is the product of
negotiations among the Parties hereto and reflects various agreements and
compromises to implement the Transaction.  Nothing herein shall be deemed to be
an admission of any kind.  Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement.

 

8.6                               Continued Banking Practices.

 

Notwithstanding anything herein to the contrary, each Consenting Lender, each
Administrative Agent and their respective affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing (including debtor in
possession financing), equity capital or other services (including financial
advisory services) to any Dex Party or any affiliate of any Dex Party or any
other Person, including, but not limited

 

18

--------------------------------------------------------------------------------


 

to, any Person proposing or entering into a transaction related to or involving
any Dex Party or any affiliate thereof.

 

8.7                               Reservation of Rights; Events of Default;
Waivers; Amendments.

 

(a)                                 Except as expressly provided in this Support
Agreement, nothing herein is intended to, shall or shall be deemed in any manner
to (i) waive, limit, impair, prejudice or restrict the ability of each
Consenting Lender to protect and preserve its rights, remedies and interests,
including, but not limited to, all of its rights and remedies, whether now
existing or arising in the future, under any of the Credit Agreements, the other
Loan Documents, any other instrument or agreement referred to herein or therein,
the Bankruptcy Code or applicable law, including any such rights and remedies
relating to Defaults or other events that may have occurred prior to the
execution of this Support Agreement, any and all of its claims and causes of
action against any of the Dex Parties, any liens or security interests it may
have in any assets of any of the Dex Parties or any third parties, or its full
participation in the Chapter 11 Cases, if commenced, (ii) constitute an
amendment, modification or forbearance by the Lenders with respect to (x) any
other term, provision, condition, Default or Event of Default of or under any of
the Credit Agreements or any of the other Loan Documents, or (y) any other
instrument or agreement referred to herein or therein and (iii) limit or impair
the ability of any of the Consenting Lenders to consult with each other, the Dex
Parties, the SuperMedia Parties and the SuperMedia Lenders.  If the Amended and
Restated Credit Agreements are not consummated as provided herein or if a
Termination Date occurs, the Administrative Agents, the Consenting Lenders and
the Dex Parties each fully reserve any and all of their respective rights,
remedies and interests under the Loan Documents and applicable law and in
equity.

 

(b)                                 Without limiting subsection 8.7(a) in any
way, from and after the date that this Support Agreement has been executed and
delivered by Required Lenders under each of the Credit Agreements, and the
conditions set forth in Section 4 have been satisfied or waived, the Consenting
Lenders, the Administrative Agents and the Dex Parties, as applicable:

 

(1)         (x) waive any Default or Event of Default arising under
Article VII(j)(vi) of each of the Credit Agreements solely to the extent that
such Default or Event of Default may result from taking any action for the
purpose of effecting the Transaction through the commencement of the Chapter 11
Cases, which waiver shall survive termination of this Support Agreement; and
(y) Article VII(j) of each of the Credit Agreements is amended as of the Support
Agreement Effective Date by deleting clause (vi) thereof and replacing it with:
“take any action for the purpose of effecting any of the foregoing; provided,
however, that, for the avoidance of doubt, none of the Ultimate Parent’s, any
Material Ultimate Parent Subsidiary’s, the Parent’s, the Borrower’s or any
Material Subsidiary’s execution of, performance of the obligations contemplated
by or consistent with, and the taking of any action under (I) the Support and
Limited Waiver Agreement dated as of December 5, 2012 by and among the Ultimate
Parent, its Subsidiaries, the Agent, the other administrative agent referenced
therein and the lenders from time to time party thereto (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof) and (II) the Merger Agreement (as defined in the Support and
Limited Waiver Agreement referred to in clause (I) above) shall constitute a
Default or an Event of Default under this clause (vi).”;

 

19

--------------------------------------------------------------------------------


 

(2)         with respect to all Loan Parties, waive any Default or Event of
Default under Article VII(f) of each of the Credit Agreements arising from the
Borrower’s failure to comply with Section 5.01(a) solely as a result of the
failure to deliver an audit without a ‘going concern’ or like qualification,
exception or explanatory paragraph with respect to the fiscal year ending
December 31, 2012 (which ‘going concern’ or like qualification, exception or
explanatory paragraph relates (i) to the anticipated or potential commencement
of the Chapter 11 Cases pursuant to this Support Agreement and (ii) does not
expressly provide that it results from (x) a limitation of scope or (y) the
financial statements not presenting fairly in all material respects the
financial position, results of operations or cash flows of the Dex Parties in
conformity with GAAP resulting in a qualified or adverse audit opinion), which
waiver shall survive termination of this Support Agreement;

 

(3)         agree that Section 5.01 of each Credit Agreement is hereby amended
to incorporate the covenants in the second sentence of the first paragraph
(including all bullet points thereunder) under the heading “Affirmative
Covenants” in, as applicable, the Amendment Term Sheets, and the applicable Dex
Parties hereby agree to comply therewith upon the effectiveness of this
Section 8.7(b)(3); and

 

(4)         agree that for so long as this Support Agreement is in effect,
notwithstanding anything in the Credit Agreements to the contrary, the Dex
Parties shall not make any Discounted Voluntary Prepayments.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Parties acknowledge that the support of any Consenting Lender
contained in this Support Agreement relates solely to such Consenting Lender’s
rights and obligations as a Consenting Lender under the applicable Credit
Agreement, and does not bind such Consenting Lender or its affiliates with
respect to any other indebtedness or other liability owed by Dex or any of its
subsidiaries and affiliates to such Consenting Lender or any affiliate of such
Consenting Lender.  Notwithstanding anything herein to the contrary, in the
event that a Consenting Lender (or affiliate thereof) has a contractual
obligation with respect to any debt claims other than the Claims to vote such
claims as directed by a third party, such Consenting Lender’s (or affiliate’s)
compliance with such direction shall not be deemed a violation of any of the
provisions of this Support Agreement.  For purposes of this Support Agreement,
(x) claims of a Consenting Lender that are held by such Consenting Lender in a
fiduciary or similar capacity and (y) claims held by a Consenting Lender in its
capacity as a broker, dealer or Qualified Marketmaker of Loans under the
applicable Credit Agreement or any other claim against or security of the Dex
Parties (including any Loans or claims held in inventory with respect to such
broker, dealer, or market-making activities, provided that the positions with
respect to such Loans or claims are separately identified on the internal books
and records of such Consenting Lender) shall not, in either case (x) or (y), be
bound by or subject to this Support Agreement; provided further that the Claims
identified on such Consenting Lender’s signature page or Lender Joinder hereto,
as applicable, shall not be subject to this sentence or be deemed to satisfy
clause (x) or (y) above.

 

8.8                               Relationship Among Parties.

 

It is understood and agreed that no Consenting Lender has any duty of trust or
confidence in any form with any other Consenting Lender, and, except as provided
in this Support Agreement, there are no commitments among or between them.  In
this regard, it is understood and agreed that any Consenting

 

20

--------------------------------------------------------------------------------


 

Lender may trade in the Loans or other debt or equity securities of the Dex
Parties without the consent of the Dex Parties, as the case may be, or any other
Consenting Lender, subject to applicable securities laws, the terms of this
Support Agreement and the applicable Credit Agreements; provided however that no
Consenting Lender shall have any responsibility for any such trading by any
other Person by virtue of this Support Agreement.  No prior history, pattern or
practice of sharing confidences among or between the Consenting Lenders shall in
any way affect or negate this understanding and agreement.

 

8.9          Governing Law; Waiver of Jury Trial.

 

(a)                                 The Parties waive all rights to trial by
jury in any jurisdiction in any action, suit, or proceeding brought to resolve
any dispute under or arising out of or in connection with this Support
Agreement, whether sounding in contract, tort or otherwise.

 

(b)                                 This Support Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York.  By
its execution and delivery of this Support Agreement, each Party hereby
irrevocably and unconditionally agrees for itself that, subject to
Section 8.9(c), any legal action, suit or proceeding against it with respect to
any matter under or arising out of or in connection with this Support Agreement
or for recognition or enforcement of any judgment rendered in any such action,
suit or proceeding, may be brought in any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Support Agreement, each of the Parties hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceedings.

 

(c)                                  Notwithstanding the foregoing, if the
Chapter 11 Cases are commenced, nothing in Sections 8.9(a) or 8.9(b) shall limit
the authority of the Bankruptcy Court to hear any matter under or arising out of
or in connection with this Support Agreement.

 

8.10        Successors.

 

This Support Agreement is intended to bind the Parties and inure to the benefit
of the Administrative Agents, the Consenting Lenders and each of the Dex Parties
and their respective successors, permitted assigns, heirs, executors,
administrators and representatives.

 

8.11        Acknowledgment Regarding Counsel.

 

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement. 
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Support Agreement against
such Party based upon lack of legal counsel shall have no application and is
expressly waived.  No Party shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

 

8.12        Amendments, Modifications, Waivers.

 

(a)                                 Except as set forth in the last sentence of
this Section 8.12(a), this Support Agreement may only be modified, amended or
supplemented, and any of the terms hereof (including in Section 3.1 hereof) may
only be waived, by an agreement in writing signed by each of

 

21

--------------------------------------------------------------------------------


 

the Dex Parties and the Required Consenting Lenders; provided that (1) any such
modification, amendment, supplement or waiver shall not be effective unless also
agreed to in writing by each Consenting Lender (i) under a particular Credit
Agreement whose treatment or rights is adversely affected by the modification,
amendment, supplement or waiver in a manner different from the other Consenting
Lenders under such Credit Agreement or (ii) whose consent would be required
under the first proviso of Section 9.02(b) of the RHD Credit Agreement or under
the second proviso of Section 9.02(b) of the Dex East Credit Agreement or the
Dex West Credit Agreement, as applicable, if such modification, amendment,
supplement or waiver to an Amendment Term Sheet (each as in the form attached
hereto as Exhibit D, E and F on the Support Agreement Effective Date) were
instead a modification, amendment, supplement or waiver to or under the
applicable Credit Agreement, and (2) if the Dex Parties and the Required
Consenting Lenders consent to any such modification, amendment, supplement or
waiver, but a Consenting Lender whose consent is required under part (1) above
does not so consent, the Dex Parties may terminate such non-consenting
Consenting Lender as a Party to this Support Agreement and, as of the date of
such termination, such Consenting Lender shall have no rights or obligations
under this Support Agreement.  For the avoidance of doubt, any modification,
amendment, supplement, extension or waiver that is expressly permitted under
this Support Agreement with the prior consent of the Administrative Agents
and/or the Majority Documentation Lenders is not a modification, amendment,
supplement, extension or waiver that is subject to this Section 8.12.

 

(b)                                 Except as set forth in the last sentence of
this Section 8.12(b), the SuperMedia Support Agreement may only be modified,
amended or supplemented, and any of the terms thereof (including in Section 3.1
thereof) may only be waived, by an agreement in writing signed by the Required
Consenting Lenders hereunder.  For the avoidance of doubt, any modification,
amendment, supplement, extension or waiver that is expressly permitted under the
SuperMedia Support Agreement with the prior consent of the Administrative Agent
and/or the Majority Documentation Lenders (in each case, as defined in the
SuperMedia Support Agreement) is not a modification, amendment, supplement,
extension or waiver that is subject to this Section 8.12.

 

(c)                                  The definition of Required Consenting
Lenders, and this Section 8.12, may not be modified, amended or supplemented, or
any of its terms waived, as applicable, without the prior written consent of
each Consenting Lender.

 

8.13        Fiduciary Duties.

 

Notwithstanding anything to the contrary herein, nothing in this Support
Agreement shall require Dex, any of the other Dex Parties, or any of their
respective directors or officers (in such Person’s capacity as a director or
officer) to take any action, or to refrain from taking any action, to the extent
that taking such action or refraining from taking such action would be
inconsistent with such Person’s fiduciary obligations under applicable law;
provided that (x) to the extent that taking such action or refraining from
taking such action would be reasonably likely to result in a breach of this
Support Agreement, Dex shall give the Administrative Agents not less than three
(3) Business Days prior written notice of such anticipated action or anticipated
refraining from taking such action and (y) if taking any such action or
refraining from taking such action results in, or is reasonably likely to result
in, a breach of this Support Agreement, then Dex (upon the expiration of the
three (3) Business Day notice period set forth in (x) above) or the Consenting
Lenders (upon receipt of the notice from Dex contemplated in (x) above), as the
case may be, may terminate this Support Agreement as set forth in
Section 3.1(a)(10) (it

 

22

--------------------------------------------------------------------------------


 

being understood that the specific performance provisions of Section 6 shall not
be applicable to the Parties with respect to their rights under this
Section 8.13).

 

8.14        Further Assurances; Rule of Construction.

 

Subject to the other terms of this Support Agreement, the Parties agree to
execute and deliver such other instruments and perform such acts, in addition to
the matters herein specified, as may be reasonably appropriate or necessary,
from time to time, to effectuate the Amended and Restated Credit Agreements
(including, if Dex has elected the Prepackaged Alternative and not withdrawn
such election, the Plan).  For purposes of computing days under this Support
Agreement, (i) the day of the event triggering the period shall be excluded;
(ii) every day, including intermediate non-Business Days shall be included; and
(iii) the last day of the period shall be included, provided that, other than
with respect to the date set forth in Section 3.1(c)(2), if the last day of the
period is a non-Business Day, the period shall continue to run until the
immediately succeeding Business Day from such last day of the period.

 

8.15        Public Disclosure.

 

(a)                                 The Parties acknowledge that this Support
Agreement will be publicly disclosed on the earlier of (x) a Termination Date
and (y) the date on which Dex has filed its SEC Documents with the SEC.  Any and
all public disclosures of this Support Agreement shall include such redactions
as may be reasonably requested by the Administrative Agents’ counsel to maintain
the confidentiality of the items identified in Section 8.15(b) hereof, subject
to any applicable requirements under the federal securities laws, the Bankruptcy
Code or the Bankruptcy Rules.

 

(b)                                 Except as required by law (as determined by
outside counsel to the Dex Parties and with reasonable prior notice to the
Administrative Agents), neither the Dex Parties nor the Administrative Agents
shall (a) use the name of any Consenting Lender in any public manner without
such Consenting Lender’s prior written consent (except to the extent that the
name of a Consenting Lender is otherwise set forth herein or the Plan, not
including the signature pages or schedules hereto or to any Lender Joinder) or
(b) disclose to any Person (including, for the avoidance of doubt, any other
Consenting Lender) other than the Administrative Agents, their advisors and the
advisors to the Dex Parties and/or the SuperMedia Parties the amount or
percentage of any Loans to the Dex Parties held by any Consenting Lender.  The
Dex Parties may disclose the aggregate amount of outstanding Loans held by all
Consenting Lenders under each Credit Agreement.

 

8.16        Severability of Provisions.

 

If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.

 

8.17        Notices.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when: (a) delivered personally or by overnight
courier to the following address of the applicable other Party hereto; or
(b) sent by fax to the following fax number of such other Party hereto with the
confirmatory copy delivered by overnight courier to the address of such other
Party listed below.

 

23

--------------------------------------------------------------------------------


 

If to the Dex Parties, to:

 

Dex One Corporation

1001 Winstead Drive

Cary, NC 27513

Attn:        Mark W. Hianik

Telephone: (919) 297-1222

Facsimile: (919) 297-1518

 

with a copy to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn:       Marc Kieselstein, P.C.

Christopher J. Marcus

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

 

If to any Consenting Lender, the address set forth on its signature page.

 

If to the Dex East Agent or the Dex West Agent, to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue,

New York, New York 10179

Attn:       Neil Boylan

Telephone: (212) 270-1410

Facsimile: (212) 622-4560

 

with a copy to

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn:       Steve Fuhrman and Sandy Qusba

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

 

If to the RHD Agent, to:

 

Deutsche Bank

60 Wall Street, 43rd Floor

New York, New York 10005

Attn:       Mark Cohen and Benjamin Souh

Telephone: (212) 250-6596

Facsimile: (646) 502-4257

 

with a copy to

 

Simpson Thacher & Bartlett LLP

 

24

--------------------------------------------------------------------------------


 

425 Lexington Avenue

New York, New York 10017

Attn: Steve Fuhrman and Sandy Qusba

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

 

[SIGNATURE PAGES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

In witness whereof, the Parties hereto have caused this Support Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

Dex One Corporation

 

on behalf of itself and all of its direct and indirect subsidiaries

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

[Signature Page to Dex Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A., in its capacity as Dex East Agent and Dex West Agent

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

[Signature Page to Dex Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Trust Company Americas, in its capacity as RHD Agent

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

[Signature Page to Dex Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

 

[CONSENTING LENDER SIGNATURE BLOCKS], as a Consenting Lender

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

Notice Address:

 

CLAIMS UNDER DEX EAST CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

CLAIMS UNDER DEX WEST CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit
Agreement

 

 

 

 

 

 

 

 

 

 

CLAIMS UNDER RHD CREDIT AGREEMENT

 

Lender

 

Amount of Claim under Credit 
Agreement

 

 

 

 

 

 

 

 

 

 

[Signature Page to Dex Support and Limited Waiver Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEX PARTIES

 

Dex One Corporation

Dex Media, Inc.

Dex One Digital, Inc.

Dex One Service, Inc.

R.H. Donnelly Inc.

R.H. Donnelley Corporation

Dex Media East, Inc.

Dex Media West, Inc.

Dex Media Service LLC

R.H. Donnelley APIL, Inc.

Newdex, Inc.

Spruce Acquisition Sub, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONSENTING LENDERS(1) AS OF SUPPORT AGREEMENT EFFECTIVE DATE

 

JPMorgan Chase Bank, N.A.

Deutsche Bank Trust Company Americas

Paulson & Co. Inc.

Bain Capital LLC — Sankaty

Ares Management LLC

Highland Capital Management LP

General Electric Capital Corporation

Bennett Management Corporation

 

--------------------------------------------------------------------------------

(1)                                 Each entity listed below is either the legal
and beneficial owner(s) of the Loans set forth on its respective signature
pages to the Support Agreement or is or is an affiliate of a Person that has the
power and authority to bind the legal and beneficial owner(s) with respect to
such Loans.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN

 

See Exhibit L to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUPERMEDIA SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LENDER JOINDER

 

This Lender Joinder to the Support and Limited Waiver Agreement (as amended,
supplemented or otherwise modified from time to time, the “Support Agreement”),
dated as of December 5, 2012 by and among: (i) the lenders from time to time
party thereto, (ii) Dex One Corporation, Dex Media, Inc., R.H. Donnelley Inc.,
Dex Media East, Inc., Dex Media West, Inc. and certain subsidiaries of Dex
listed on Schedule 1(a) thereto (iii) JPMorgan Chase Bank, N.A., as
administrative agent under the Dex East Credit Agreement and the Dex West Credit
Agreement and (iv) Deutsche Bank Trust Company Americas, as administrative agent
under the RHD Credit Agreement, a copy of which is attached to this Lender
Joinder as Annex I, is executed and delivered by
[                                  ] (the “Joining Lender Party”) as of [  ],
201[  ].  Each capitalized term used herein but not otherwise defined shall have
the meaning set forth in the Support Agreement.

 

1.             Agreement to be Bound.  The Joining Lender Party hereby agrees to
be bound by all of the terms of the Support Agreement.  The Joining Lender Party
shall hereafter be deemed to be a “Consenting Lender” and a Party for all
purposes under the Support Agreement.

 

2.             [Representations and Warranties.  [With respect to the aggregate
principal amount of Claims held by the Joining Lender Party upon consummation of
the Transfer of such Claims to the Joining Lender Party, the Joining Lender
Party hereby makes, as of the date hereof, the representations and warranties of
the Consenting Lenders set forth in Section 5 of the Support Agreement to each
of the other Parties to the Support Agreement.](1) [The Joining Lender Party
hereby makes, as of the date hereof, the representations and warranties of the
Consenting Lenders set forth in Section 5 of the Support Agreement to each of
the other Parties to the Support Agreement.](2)

 

3.             Governing Law.  This Lender Joinder shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS

 

INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(1)                                 To be used if the Lender Joinder is being
executed and delivered in connection with a Transfer.

 

(2)                                 To be used if the Lender Joinder is being
executed and delivered by a Lender after the Bankruptcy Threshold Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Lender Party has caused this Lender Joinder to
be executed as of the date first written above.

 

 

 

 

Entity Name of Joining Lender Party

 

 

 

 

 

Authorized Signatory:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Applicable Credit Agreement:

 

 

 

Amount of Claim under Credit Agreement

 

 

 

$

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERM SHEET FOR

AMENDED AND RESTATED DEX EAST CREDIT AGREEMENT

 

See Exhibit G to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TERM SHEET FOR

AMENDED AND RESTATED DEX WEST CREDIT AGREEMENT

 

See Exhibit G to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TERM SHEET FOR

AMENDED AND RESTATED RHD CREDIT AGREEMENT

 

See Exhibit G to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LENDER JOINDER

 

This Lender Joinder to the Support and Limited Waiver Agreement (as amended,
supplemented or otherwise modified from time to time, the “Support Agreement”),
dated as of December 5, 2012 by and among: (i) the lenders from time to time
party thereto, (ii) SuperMedia Inc. (“SuperMedia”) and certain subsidiaries of
SuperMedia listed on Schedule 1 thereto and (iii) JPMorgan Chase Bank, N.A., as
administrative agent under the Credit Agreement, a copy of which is attached to
this Lender Joinder as Annex I, is executed and delivered by
[                                  ] (the “Joining Lender Party”) as of [    ],
201[    ].  Each capitalized term used herein but not otherwise defined shall
have the meaning set forth in the Support Agreement.

 

1.             Agreement to be Bound.  The Joining Lender Party hereby agrees to
be bound by all of the terms of the Support Agreement.  The Joining Lender Party
shall hereafter be deemed to be a “Consenting Lender” and a Party for all
purposes under the Support Agreement.

 

2.             [Representations and Warranties.  [With respect to the aggregate
principal amount of Claims held by the Joining Lender Party upon consummation of
the Transfer of such Claims to the Joining Lender Party, the Joining Lender
Party hereby makes, as of the date hereof, the representations and warranties of
the Consenting Lenders set forth in Section 5 of the Support Agreement to each
of the other Parties to the Support Agreement.](1) [The Joining Lender Party
hereby makes, as of the date hereof, the representations and warranties of the
Consenting Lenders set forth in Section 5 of the Support Agreement to each of
the other Parties to the Support Agreement.](2)

 

3.             Governing Law.  This Lender Joinder shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS

 

INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(1)           To be used if the Lender Joinder is being executed and delivered
in connection with a Transfer.

 

(2)           To be used if the Lender Joinder is being executed and delivered
by a Lender after the Bankruptcy Threshold Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Lender Party has caused this Lender Joinder to
be executed as of the date first written above.

 

 

 

 

Entity Name of Joining Lender Party

 

 

 

Authorized Signatory:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Amount of Claim under Credit Agreement

 

 

 

$

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERM SHEET FOR

AMENDED AND RESTATED CREDIT AGREEMENT

 

See Exhibit H to the Amended and Restated Agreement and Plan of Merger at
Exhibit 2.1

 

--------------------------------------------------------------------------------